--------------------------------------------------------------------------------

Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
 
by and among

 
VERSAR, INC.,

 
ADVENT ENVIRONMENTAL, INC.
 
and
 
THE SHAREHOLDERS OF ADVENT ENVIRONMENTAL, INC.
 
DATED MARCH 17, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
    ARTICLE I                 DESCRIPTION OF TRANSACTION
1
   
Section 1.1
Agreement to Purchase and Sell
1
     
Section 1.2
Purchase Price
1
     
Section 1.3
Statement of Closing Date Indebtedness
1
     
Section 1.4
Payment of Purchase Price
1
     
Section 1.5
Adjustment of Purchase Price
2
     
Section 1.6
Contingent Consideration
3
      ARTICLE II                Representations and Warranties of the Company
and the Shareholders
5
   
Section 2.1
Organization; Standing and Power; Subsidiaries
5
     
Section 2.2
Certificate of Incorporation and Bylaws; Records
5
     
Section 2.3
Authority; Binding Nature of Agreement
6
     
Section 2.4
Absence of Restrictions and Conflicts; Required Consents
6
     
Section 2.5
Capitalization
7
     
Section 2.6
Company Financial Statements; Undisclosed Liabilities
8
     
Section 2.7
Absence of Changes
9
     
Section 2.8
Title to and Sufficiency of Assets
10
     
Section 2.9
Inventory
10
     
Section 2.10
Bank Accounts; Receivables
10
     
Section 2.11
Real Property
11
     
Section 2.12
Personal Property
12
     
Section 2.13
Intellectual Property
12
     
Section 2.14
Contracts
13
     
Section 2.15
Compliance with Laws; Governmental Authorizations
18
     
Section 2.16
Tax Matters
18
     
Section 2.17
Employee Benefit Plans
21
     
Section 2.18
Employee Matters
23
     
Section 2.19
Labor Matters
24
     
Section 2.20
Environmental Matters
25
     
Section 2.21
Insurance
26

 
 
i

--------------------------------------------------------------------------------

 
 
Section 2.22
Related Party Transactions
27
     
Section 2.23
Legal Proceedings; Orders
27
     
Section 2.24
Customers and Suppliers
27
     
Section 2.25
Product and Service Warranties
27
     
Section 2.26
Finder’s Fee
28
     
Section 2.27
Certain Payments
28
     
Section 2.28
Full Disclosure
28
      ARTICLE III              Representations and Warranties of the Purchaser
29
   
Section 3.1
Corporate Existence and Power
29
     
Section 3.2
Authorization; Binding Nature of Agreement
29
     
Section 3.3
Absence of Restrictions; Required Consents
29
      ARTICLE IV              Certain Covenants and Agreements
30
     
Section 4.1
Tax Matters
30
     
Section 4.2
Non-Competition
31
     
Section 4.3
Release
32
     
Section 4.4
Maintenance of Insurance
32
      ARTICLE V                Conditions Precedent to the Obligations of the
Purchaser
33
   
Section 5.1
Accuracy of Representations
33
     
Section 5.2
Consents
33
     
Section 5.3
Ancillary Agreements and Deliveries
33
     
Section 5.4
Payoff Letters
33
     
Section 5.5
Release of Encumbrances
33
     
Section 5.6
No Restraints
33
     
Section 5.7
No Litigation
34
     
Section 5.8
Employee Matters
34
     
Section 5.9
Related Party Transactions
34
      ARTICLE VI               Conditions Precedent to Obligations of the
Company and the Shareholders
34
     
Section 6.1
Accuracy of Representations
34
     
Section 6.2
Ancillary Agreements and Deliveries
34
     
Section 6.3
No Restraints
34
     
Section 6.4
Consents
35

 
 
ii

--------------------------------------------------------------------------------

 
 

ARTICLE VII             Closing
35
   
Section 7.1
Closing
35
     
Section 7.2
Shareholder and Company Closing Deliveries
35
     
Section 7.3
Purchaser Closing Deliveries
36
      ARTICLE VIII            Indemnification
36
   
Section 8.1
Indemnification Obligations of the Shareholders
36
     
Section 8.2
Indemnification Obligations of the Purchaser
37
     
Section 8.3
Indemnification Procedure
37
     
Section 8.4
Survival Period
39
     
Section 8.5
Liability Limits
39
     
Section 8.6
Investigations
40
     
Section 8.7
Offset Against Seller Notes and Contingent Consideration
40
     
Section 8.8
Exclusive Remedy
40
      ARTICLE IX              Miscellaneous Provisions
40
   
Section 9.1
Further Assurances
40
     
Section 9.2
Fees and Expenses
41
     
Section 9.3
Waiver; Amendment
41
     
Section 9.4
Entire Agreement
41
     
Section 9.5
Execution of Agreement; Counterparts; Electronic Signatures
41
     
Section 9.6
Governing Law
41
     
Section 9.7
WAIVER OF JURY TRIAL
42
     
Section 9.8
Assignment and Successors
42
     
Section 9.9
Parties in Interest
42
     
Section 9.10
Notices
42
     
Section 9.11
Construction; Usage
43
     
Section 9.12
Enforcement of Agreement
44
     
Section 9.13
Severability
44
     
Section 9.14
Schedules and Exhibits
44


 
iii

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
Exhibit A
 -
Definitions
Exhibit B
 -
Form of Seller Note
Exhibit C
 -
Allocation of Purchase Price to Shareholders
Exhibit 7.2(e)(2) 
 - 
Employees Party to Employment/Retention Agreements

 
 
iv

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT is made and entered into as of March 17, 2010, by
and among Versar, Inc., a Delaware corporation (the “Purchaser”), Advent
Environmental, Inc., a Kentucky corporation (the “Company”), and the
shareholders of the Company set forth on the signature pages hereto
(collectively the “Shareholders” and individually, a “Shareholder”).  For
purposes of this Agreement, the terms contained in Exhibit A shall have the
respective meanings set forth therein.
 
RECITALS
 
WHEREAS, the Shareholders own all of the issued and outstanding shares of
capital stock of the Company (the “Shares”); and
 
WHEREAS, upon the terms and conditions set forth herein, the Shareholders
propose to sell to the Purchaser and the Purchaser proposes to purchase from the
Shareholders, all of the Shares in exchange for the consideration set forth
herein;
 
NOW, THEREFORE, in consideration of the respective covenants, agreements and
representations and warranties set forth herein, the parties to this Agreement,
intending to be legally bound, agree as follows:
 
ARTICLE I
DESCRIPTION OF TRANSACTION
 
Section 1.1                    Agreement to Purchase and Sell.  Subject to the
terms and conditions hereof, at the Closing, the Shareholders shall sell,
assign, transfer and deliver to the Purchaser, and the Purchaser shall purchase
and acquire from the Shareholders, all right, title and interest in and to the
Shares, free and clear of all Encumbrances.
 
Section 1.2                    Purchase Price.  Subject to adjustment pursuant
to Section 1.5, the aggregate amount to be paid for the Shares shall equal a
maximum of $5,000,000, minus the Closing Date Indebtedness (the “Purchase
Price”).
 
Section 1.3                   Statement of Closing Date Indebtedness.  Not less
than two (2) Business Days prior to the Closing Date, the Company shall deliver
to the Purchaser a statement (the “Closing Date Indebtedness Statement”), signed
by an officer of the Company, which sets forth, by creditor, the aggregate
amount of the Closing Date Indebtedness.  Copies of the Payoff Letters,
delivered in accordance with Section 5.4(e) hereof, shall be attached to the
Closing Date Indebtedness Statement.
 
Section 1.4                    Payment of Purchase Price.
 
(a)           On the Closing Date, the Purchaser shall:
 
(i)         repay or cause to be repaid the Closing Date Indebtedness, as set
forth in the Closing Date Indebtedness Statement;
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)         pay or cause to be paid to the Shareholders a cash amount equal to
$1,150,000 minus the Closing Date Indebtedness (as set forth in the Closing Date
Indebtedness Statement);
 
(iii)           retain $350,000 as a holdback (the “Holdback Amount”) to secure
any payment obligation of the Shareholders upon completion of the adjustment of
the Purchase Price as set forth in Section 1.5 below; and
 
(iv)           issue promissory notes to the Shareholders with an aggregate
principal amount of $1,750,000 pursuant to the form of promissory note set forth
on Exhibit B hereto (the “Seller Notes”).
 
(b)           The remainder of the Purchaser Price shall be paid through the
Contingent Consideration payment provisions set forth in Section 1.6 hereof.
 
(c)           All payments required under this Section 1.4 or any other
provision of this Agreement, if payable to the Shareholders, shall be allocated
among the Shareholders as set forth on Exhibit C to this Agreement and shall be
made in cash by wire transfer of immediately available funds to such bank
account as shall be designated in writing by the Person to which the applicable
payment is due.
 
Section 1.5                    Adjustment of Purchase Price.
 
(a)           Within sixty (60) days following the Closing Date, the Purchaser
shall prepare and deliver to the Shareholders the Net Book Value Schedule and
its calculation of the Net Book Value Deficit or Net Book Value Surplus, if any,
based thereon.  The Net Book Value Schedule shall be prepared in accordance with
GAAP.
 
(b)           The Shareholders shall have thirty (30) days following receipt of
the Net Book Value Schedule delivered pursuant to Section 1.5(a) during which to
notify the Purchaser of any dispute of any item contained therein, which notice
shall set forth in detail the basis for such dispute.  The Purchaser and the
Shareholders shall cooperate in good faith to resolve any such dispute as
promptly as possible.  Upon such resolution, the Final Net Book Value Schedule
shall be prepared in accordance with the agreement of the Purchaser and the
Shareholders and the calculation of the Net Book Value Deficit or the Net Book
Value Surplus, if any, based thereon shall be final and binding on the
parties.  In the event the Shareholders do not notify the Purchaser of any such
dispute within such thirty (30)-day period or notify the Purchaser within such
period that they do not dispute any item contained therein, the Net Book Value
Schedule delivered pursuant to Section 1.5(a) shall constitute the Final Net
Book Value Schedule and the Purchaser’s calculation of the Net Book Value
Deficit or Net Book Value Surplus, if any, based thereon shall be final and
binding upon the parties.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           In the event the Purchaser and the Shareholders are unable to
resolve any dispute regarding the Net Book Value Schedule delivered pursuant to
Section 1.5(a) within thirty (30) calendar days following the Purchaser’s
receipt of notice of such dispute, such dispute shall be submitted to, and all
issues having a bearing on such dispute shall be resolved by, Ernst & Young LLP
(the “Accounting Referee”).  In resolving any such dispute, the Accounting
Referee shall consider only those items or amounts in the Net Book Value
Schedule as to which the Shareholders have disagreed.  The Accounting Referee’s
determination of the Net Book Value Schedule and the Net Book Value Deficit or
Net Book Value Surplus, if any, based thereon shall be final and binding on the
parties to this Agreement.  The Accounting Referee shall use commercially
reasonable efforts to complete its work within thirty (30) days following its
engagement.  All fees and expenses of the Accounting Referee shall be shared
equally by the Shareholders on the one hand and the Purchaser on the other hand.
 
(d)           Within five (5) Business Days following the determination of the
Final Net Book Value Schedule, if there is a Net Book Value Deficit, the
Purchaser shall deduct the amount of such deficit from the Holdback Amount and
shall pay any remainder of the Holdback Amount allocated pro-rata to the
Shareholders pursuant to the allocations set forth on Exhibit C to this
Agreement.  If the Holdback Amount is not sufficient to cover the amount of such
deficit, the Seller Notes shall be reduced by the amount of such excess deficit,
such reduction to be allocated pro rata among the Seller Notes in accordance
with the allocations set forth on Exhibit C to this Agreement.  If there is a
Net Book Value Surplus, the Purchaser shall pay to the Shareholders the Holdback
Amount together with an additional amount equal to the Net Book Value Surplus.
 
Section 1.6                    Contingent Consideration.
 
(a)           Entitlement to Contingent Consideration.  The Shareholders shall
be entitled to receive additional earn-out consideration if the Company’s
earnings before interests, taxes, depreciation or amortization (“EBITDA”) for
the twelve month period commencing April 1, 2010 and ending, March 31, 2011 (the
“Earn-out Period”) exceeds $775,000.  Such earn-out payment, if any, shall be
equal to 4x each dollar of EBITDA for such period over $775,000, subject to an
aggregate earn-out payment cap of $1.75 million plus the amount of any Net Book
Value Deficit determined pursuant to Section 1.5 above (the “Contingent
Consideration”).
 
(b)           Calculation of Contingent Consideration.
 
(i)         Within sixty (60) calendar days following the end of the Earn-Out
Period, Purchaser shall prepare or cause to be prepared and delivered to the
Shareholders, a statement (the “EBITDA Statement”) setting forth the EBITDA of
the Company for the earn-out period, together with supporting documentation, and
a calculation of the Contingent Consideration payable to the Shareholders.
 
(ii)         In the event that the Shareholders object to Purchaser’s
calculation of Contingent Consideration set forth in such EBITDA Statement, then
within thirty (30) days after the latest date of receipt by a Shareholder
(subject to verification of date of receipt) of the EBITDA Statement, they shall
deliver to Purchaser a written notice describing in reasonable detail their
objections to Purchaser’s calculation of such Contingent Consideration.  If the
Shareholders do not deliver a notice of objection to Purchaser timely, then
Purchaser’s calculation of the amounts set forth in the EBITDA Statement shall
be final, binding and conclusive on Purchaser and the Shareholders and any
payments owed shall be made within ten (10) calendar days thereafter.  If the
Shareholders deliver a notice of objection accompanied by a statement setting
forth a calculation of Contingent Consideration to Purchaser timely, and if the
Shareholders and Purchaser are unable to agree upon the calculation of the
amounts set forth in the EBITDA Statement within thirty (30) calendar days
thereafter, the dispute shall be finally settled by the Accounting Referee.  The
determination by the Accounting Referee of the disputed calculation of
Contingent Consideration, if any, shall be final, conclusive and binding on
Purchaser and the Shareholders.  The fees and other expenses of such Accounting
Referee shall be paid by the party whose determination of Contingent
Consideration payable most diverges (on an absolute dollar basis) from the
determination of the Accounting Referee.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)         During the Earn-Out Period, the Purchaser and the Shareholders
shall meet quarterly to review the status of the business, progress toward
achievement of the EBITDA target set forth above and projected Contingent
Consideration.
 
(iv)         During the Earn-Out Period, Purchaser shall use commercially
reasonable efforts to conduct projects for which Purchaser has been using, or
would in the ordinary course of business use, a prime contractor by using the
Company as the prime contractor.  To the extent Purchaser is able to use the
Company as prime contractor, one percent (1%) of the gross revenue earned by
Purchaser on such projects during the Earn-Out Period will be included in the
calculation of EBITDA and the Contingent Consideration pursuant to this Section
1.6.  Further, to the extent that the Company fails to win contracts for
sole-source work during the Earn-Out Period as a result of the conflict of
interest created by ownership of the Company by Purchaser, Purchaser shall use
its commercially reasonable efforts to find the Company replacement, equivalent
project work under contracts existing within Purchaser’s portfolio during the
Earn-Out Period.
 
(v)          If the Company loses an engagement or is unable to be engaged to
perform Title II work at Andrews Airforce base on a sole-source basis as a
result of an actual or potential conflict of interest created by ownership or
proposed ownership of the Company by Purchaser, a credit of $200,000 (subject to
reduction as set forth below) shall be added to EBITDA determined pursuant to
Section 1.6(a) for purposes of the calculation of Contingent
Consideration.  Such $200,000 credit shall be reduced (i) by any EBITDA of the
Company attributable to equivalent project work provided to the Company in
replacement for such Andrews Airforce base Title II work pursuant to the last
sentence of Section 1.6(b)(iv) and (ii) pro rata for any portion of the Andrews
Airforce base contract that would have been performed on or after March 31,
2011, based on the number of months of the contract performed prior to such date
compared to the number of months of the contract to be performed after such
date.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE
SHAREHOLDERS
 
Except as set forth on the Shareholder Disclosure Schedule, the Company and the
Shareholders hereby, jointly and severally, represent and warrant to the
Purchaser, as of the date hereof and as of the Closing Date, as set forth below.
 
Section 2.1                    Organization; Standing and Power; Subsidiaries.
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its incorporation, has
all requisite corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as now being conducted, and
is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction listed in Section 2.1(a) of the Shareholder
Disclosure Schedule, which jurisdictions constitute as of the date hereof the
only jurisdictions in which the character of the properties it owns, operates or
leases or the nature of its activities makes such qualification necessary or
advisable.
 
(b)          Except as set forth in Section 2.1(b) of the Shareholder Disclosure
Schedule, the Company has no Subsidiaries.  The Company does not own, nor has it
ever owned, beneficially or otherwise, any shares or other securities of, or any
direct or indirect equity or other financial interest in, any Entity.  The
Company has not agreed and is not obligated to make any future investment in or
capital contribution to any Entity.  Neither the Company nor any of the
Shareholders has ever approved, or commenced any proceeding or made any election
contemplating, the dissolution or liquidation of the business or affairs of the
Company.  Advent Environmental Puerto Rico, Inc. (“Advent PR”) was formed for a
special purpose relating to work in Puerto Rico, the work for which Advent PR
was formed has been completed and the Company is in the process of dissolving
Advent PR.  There are no liabilities or obligations of Advent PR of any kind
whatsoever (absolute, accrued, contingent, determined, determinable or
otherwise), whether known or unknown, and there is no existing condition,
situation or set of circumstances that could reasonably be expected to result in
such a liability or obligation, except as set forth in Section 2.1(b) of the
Shareholder Disclosure Schedule.
 
Section 2.2                    Certificate of Incorporation and Bylaws;
Records. The Company has delivered to the Purchaser true, correct and complete
copies of its (a) certificate of incorporation and bylaws, including all
amendments thereto, (b) stock records and (c) the minutes and other records of
the meetings and other proceedings (including any actions taken by written
consent or otherwise without a meeting) of the Shareholders, the board of
directors of the Company and all committees of the board of directors of the
Company (the items described in (a), (b) and (c) above, collectively, the
“Company Constituent Documents”).  There have been no formal meetings or other
proceedings of the Shareholders, the board of directors of the Company or any
committee of the board of directors of the Company that are not fully reflected
in the Company Constituent Documents.  There has not been any violation of the
Company Constituent Documents, and the Company has not taken any action that is
inconsistent with the Company Constituent Documents.  The books of account,
stock records, minute books and other records of the Company are accurate and
complete in all material respects, and have been maintained in accordance with
all applicable Laws and prudent business practices.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.3                    Authority; Binding Nature of Agreement.  The
Company has the absolute and unrestricted right, power and authority to enter
into and perform its obligations under this Agreement and any Shareholder
Related Agreement to which it is a party, and the execution, delivery and
performance by the Company of this Agreement and any Shareholder Related
Agreement to which it is a party have been duly authorized by all necessary
action on the part of the Company.  Each Shareholder has the absolute and
unrestricted, right, power, authority and capacity to enter into and perform its
obligations under this Agreement and any Shareholder Related Agreement to which
it is a party.  This Agreement constitutes the legal, valid and binding
obligation of the Company and each Shareholder, enforceable against the Company
and each Shareholder in accordance with its terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies (the “Bankruptcy and Equity Exception”). Upon the
execution and delivery by or on behalf of the Company or a Shareholder of each
Shareholder Related Agreement to which it is a party, such Shareholder Related
Agreement will constitute the legal, valid and binding obligation of the Company
or such Shareholder, as applicable, enforceable against the Company or such
Shareholder, as applicable, in accordance with its terms, subject to the
Bankruptcy and Equity Exception.
 
Section 2.4                    Absence of Restrictions and Conflicts; Required
Consents.  Neither the execution, delivery or performance by the Company or any
of the Shareholders of this Agreement or any of the Shareholder Related
Agreements, nor the consummation of the transactions contemplated by this
Agreement or any of the Shareholder Related Agreements, will directly or
indirectly (with or without the giving of notice or the lapse of time or both):
 
(a)           contravene, conflict with or result in a violation of any
provision of any Company Constituent Document;
 
(b)           contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by this Agreement or any of the Shareholder Related Agreements or
to exercise any remedy or obtain any relief under, any Law or any order, writ,
injunction, judgment or decree to which the Company or Shareholders, or any of
the assets owned, used or controlled by the Company, are subject;
 
(c)           contravene, conflict with or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by the Company or that otherwise relates to the business of the
Company or to any of the assets owned, used or controlled by any of the Company;
 
(d)           except as set forth in Section 2.4(d) of the Shareholder
Disclosure Schedule, contravene, conflict with or result in a violation or
breach of, or result in a default under, any provision of any Company Contract,
or give any Person the right to (i) declare a default or exercise any remedy
under any such Company Contract, or (ii) modify, terminate, or accelerate any
right, liability or obligation of the Company under any such Company Contract,
or charge any fee, penalty or similar payment to the Company under any such
Company Contract; or
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           result in the imposition or creation of any Encumbrance upon or
with respect to any asset owned or used by the Company.
 
No filing with, notice to or consent from any Person is required in connection
with (i) the execution, delivery or performance by the Company or any of the
Shareholders of this Agreement or any of the Shareholder Related Agreements, or
(ii) the consummation of any of the other transactions contemplated by this
Agreement or any of the Shareholder Related Agreements.
 
Section 2.5                    Capitalization.
 
(a)           The authorized capital stock of the Company consists of 2,000
shares of Company Common Stock, of which 1,860 shares have been issued and are
outstanding.  All of the outstanding shares of Company Common Stock have been
duly authorized and validly issued, and are fully paid and non-assessable and
are owned by the Shareholders.  Each Shareholder has good and valid title to,
and record and beneficial ownership of, the number of shares of capital stock
set forth next to such Shareholder’s name in Section 2.5(a) of the Shareholder
Disclosure Schedule, and such shares are free and clear of all
Encumbrances.  Other than the shares of capital stock listed in Section 2.5 of
the Shareholder Disclosure Schedule, none of the Shareholders own any shares of
capital stock or other equity security of the Company or any option, warrant,
right, call, commitment or right of any kind to have any such share of capital
stock or equity security issued.   All of the outstanding shares of Company
Common Stock have been issued and granted in compliance with (i) all applicable
securities laws and other applicable Laws, and (ii) all requirements set forth
in the Company Constituent Documents and applicable Contracts.
 
(b)           The Company has no (i) outstanding subscription, option, call,
warrant or right (whether or not currently exercisable) to acquire any shares of
capital stock or other securities of the Company, (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of capital stock or other securities of the Company, (iii)
Contract under which the Company is or may become obligated to sell or otherwise
issue any shares of its capital stock or any other securities of the Company, or
(iv) condition or circumstance that may give rise to or provide a basis for the
assertion of a claim by any Person to the effect that such Person is entitled to
acquire or receive any shares of capital stock or other securities of the
Company.  The Company has not issued any debt securities which grant the holder
thereof any right to vote on, or veto, any actions by the Company.
 
(c)           The Company is not a party to or bound by any, and to the
Knowledge of the Company, there are no, agreements or understandings with
respect to the voting (including voting trusts and proxies) or sale or transfer
(including agreements imposing transfer restrictions) of any shares of capital
stock or other equity interests of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.6                    Company Financial Statements; Undisclosed
Liabilities.
 
(a)           Section 2.6(a) of the Shareholder Disclosure Schedule includes
true, correct and complete copies of the following financial statements and
notes thereto (collectively, the “Company Financial Statements”):
 
(i)         The audited consolidated balance sheet of the Company as of
September 30, 2009 (the “Balance Sheet”), and the related audited consolidated
statements of income, shareholders’ equity and cash flow for the period then
ended, together with the unqualified review report of Legare, Bailey Hinske
relating thereto; and
 
(ii)         the unaudited consolidated balance sheet of the Company as of
December 31, 2009 (the “Unaudited Interim Balance Sheet”) and the related
unaudited consolidated statements of income, shareholders’ equity and cash flow
for the three months then ended.
 
(b)           Each Company Financial Statement:  (i) is complete in all material
respects and has been prepared in conformity with (A) the books and records of
the Company and (B) GAAP applied on a consistent basis throughout the periods
covered thereby (except as may be indicated in the notes to such Company
Financial Statement); and (ii) fairly presents, in all material respects, the
consolidated financial position of the Company as of such dates and the
consolidated results of operations, changes in shareholders’ equity and cash
flows of the Company for the periods then ended.  No financial statement of any
Person is required by GAAP to be included in the Company Financial Statements.
 
(c)           The books and records of the Company (i) reflect all items of
income and expense and all assets and liabilities required to be reflected in
the Company Financial Statements in accordance with GAAP and (ii) are in all
material respects complete and correct.  The Company maintains proper and
adequate internal accounting controls which provide assurance that (i)
transactions are executed in accordance with management’s authorization, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and (iii) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection thereof on a current and
timely basis.
 
(d)           There are no liabilities or obligations of the Company of any kind
whatsoever (absolute, accrued, contingent, determined, determinable or
otherwise), whether known or unknown, and there is no existing condition,
situation or set of circumstances that could reasonably be expected to result in
such a liability or obligation, except such liabilities or obligations (i) that
are fully reflected or provided for in the Balance Sheet or the Unaudited
Interim Balance Sheet or the notes thereto, or (ii) that have arisen in the
ordinary course of business, consistent with past practice, since the date of
the Unaudited Interim Balance Sheet and of a type reflected or provided for in
the Unaudited Interim Balance Sheet.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.7                    Absence of Changes. Since the date of the Balance
Sheet:
 
(a)           no Material Adverse Effect has occurred, and no event, occurrence,
development or state of circumstances or facts has occurred that will, or could
reasonably be expected to, have a Material Adverse Effect;
 
(b)           the Company has not entered into any transaction or taken any
other action outside the ordinary course of business or inconsistent with its
past practices, other than entering into this Agreement and the agreements and
transactions contemplated hereby;
 
(c)           the Company not taken or authorized the taking of any of the
following:
 
(i)         formed any subsidiary or acquired any equity interest or other
interest in any other Entity;
 
(ii)         made any capital expenditure outside the ordinary course of
business or made any single capital expenditure in excess of $10,000 or capital
expenditures exceeding $25,000 in the aggregate;
 
(iii)         except in the ordinary course of business and consistent with past
practice, entered into or become bound by, or permitted any of the assets owned
or used by it to become bound by, any Company Contract, or amended or
terminated, or waived any right under any Company Contract;
 
(iv)         acquired, leased or licensed any right or other asset from any
other Person or sold or otherwise disposed of, leased, licensed or encumbered,
any right or other asset to any other Person (except in each case for assets
acquired, leased, licensed, encumbered or disposed of by the Company in the
ordinary course of business and not having a value, or not requiring payments to
be made or received, in excess of $5,000 individually, or $10,000 in the
aggregate), or waived or relinquished any claim or right;
 
(v)         repurchased, repaid, or incurred any indebtedness or guaranteed any
indebtedness of another Person, guaranteed any debt securities of another
Person, entered into any “keep well” or other agreement to maintain any
financial statement condition of another Person or entered into any arrangement
having the economic effect of any of the foregoing;
 
(vi)         granted, created, incurred or suffered to exist any Encumbrance on
the assets of the Company or written down the value of any asset or investment
on the books or records of the Company, except for depreciation and amortization
in the ordinary course of business and consistent with past practice;
 
(vii)         made any loans, advances or capital contributions to, or
investments in, any other Person;
 
 
9

--------------------------------------------------------------------------------

 
 
(viii)         except as required to comply with applicable Laws or any Contract
or Employee Benefit Plan in effect on the date hereof, (A) paid to any Employee,
officer, director or independent contractor of the company any benefit not
provided for under any Contract or Employee Benefit Plan in effect on the date
hereof, (B) granted any awards under any Employee Benefit Plan, (C) taken any
action to fund or in any other way secure the payment of compensation or
benefits under any Contract or Employee Benefit Plan, (D) taken any action to
accelerate the vesting or payment of any compensation or benefit under any
Contract or Employee Benefit Plan, (E) adopted, entered into or amended any
Employee Benefit Plan other than offer letters entered into with new Employees
in the ordinary course of business consistent with past practice that provide,
except as required by applicable Laws, for “at will employment” with no
severance benefits or (F) made any material determination under any Employee
Benefit Plan that is inconsistent with the ordinary course of business
consistent with past practice; or
 
(ix)         except as required by GAAP or applicable Laws, changed its fiscal
year, revalued any of its material assets or made any changes in financial or
tax accounting methods, principles or practices;
 
(d)           none of the Company has agreed to take, or committed to take, any
of the actions referred to in clauses “(b)” or “(c)” above.
 
Section 2.8                    Title to and Sufficiency of Assets.
 
(a)           The Company has good, valid, transferable and marketable title to,
or valid leasehold interests in, all of its properties and assets, in each case
free and clear of all Encumbrances, except for Permitted Encumbrances.
 
(b)           The property and other assets owned by the Company or used under
enforceable Contracts constitute all of the properties and assets (whether real,
personal or mixed and whether tangible or intangible) necessary and sufficient
to permit the Company to conduct its business after the Closing in accordance
with its past practice and as presently planned to be conducted.
 
Section 2.9                    Inventory.  All of the inventory of the Company
(a) was acquired and is sufficient for the operation of its business in the
ordinary course consistent with past practice, (b) is of a quality and quantity
usable or saleable in the ordinary course of business, and (c) is valued on the
books and records of the Company at the lower of cost or market with the cost
determined under the first-in-first-out inventory valuation method consistent
with past practice.  No previously sold inventory is subject to returns in
excess of those historically experienced by the Company.
 
Section 2.10                  Bank Accounts; Receivables.
 
(a)           Section 2.10(a) of the Shareholder Disclosure Schedule provides
accurate information with respect to each account maintained by or for the
benefit of the Company at any bank or other financial institution including the
name of the bank or financial institution, the account number and the balance as
of the date hereof.
 
(b)           All accounts receivable of the Company (i) are valid, existing and
collectible in a manner consistent with the Company’s past practice, without
resort to legal proceedings or collection agencies, (ii) represent monies due
for goods sold and delivered or services rendered in each case in the ordinary
course of business and (iii) are current and will be collected in full when due,
and are not subject to any refund or adjustment or any defense, right of
set-off, assignment, restriction, security interest or other Encumbrance.  There
are no disputes regarding the collectibility of any such accounts receivable.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.11                  Real Property.
 
(a)           The Company does not own and has never owned any real
property.  The Company is not obligated and does not have an option to acquire
an ownership interest in any real property.
 
(b)           Section 2.11(b) of the Shareholder Disclosure Schedule includes a
true, correct and complete list of the Leased Real Property and the leases under
which such Leased Real Property is leased, subleased or licensed, including all
amendments or modifications to such leases (the “Leases”).  The Company has made
available to the Purchaser complete copies of all Leases.  The Company is not a
party to any lease, sublease, license, assignment or similar arrangement under
which it is a lessor, sublessor, licensor or assignor of, or otherwise makes
available for use by any third party of, any portion of the Leased Real
Property, and the Company is not in violation of any zoning, building, safety or
environmental ordinance, acquisition or requirement or Law applicable to such
Leased Real Property.  With respect to each Lease, (i) the Lease is legal,
valid, binding, enforceable according to its terms and in full force and effect,
(ii) neither the Company nor, to the Knowledge of the Company, any other party
to such Lease, is in breach or default under such Lease, and no event has
occurred which, with notice or lapse of time or both, would constitute a
material breach or default under such Lease, (iii) each Lease will continue to
be legal, valid, binding, enforceable in accordance with its terms and in full
force and effect immediately following the Closing, except as may result from
actions that may be taken following the Closing and (iv) the Company does not
owe any brokerage commissions or finder’s fees with respect to any such Lease
which is not paid or accrued in full.
 
(c)           No damage or destruction has occurred with respect to any of the
Leased Real Property for which the Company may be liable.  The improvements and
fixtures on the Leased Real Property are in good operating condition and in a
state of good maintenance and repair, ordinary wear and tear excepted.
 
(d)           The premises leased pursuant to each Lease are supplied with
utilities and other services necessary for the operation of such premises.
 
(e)           Except for the Permitted Encumbrances, no Leased Real Property is
subject to (i) any Encumbrances, (ii) any decree or order of a Governmental Body
(or, to the Knowledge of the Company, threatened or proposed decree or order of
a Governmental Body), or (iii) any rights of way, building use restrictions,
exceptions, variances, reservations or limitations of any nature whatsoever.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 2.12                  Personal Property.
 
(a)           All items of tangible personal property and assets of the Company
(i) are free of defects and in good operating condition and in a state of good
maintenance and repair, subject to ordinary wear and tear and (ii) were acquired
and are usable in the regular and ordinary course of business.  Except as set
forth in Section 2.12(a) of the Shareholder Disclosure Schedule, all of the
tangible personal property and assets of the Company are located at the Real
Property.
 
(b)           No Person other than the Company owns any equipment or other
tangible personal property or asset that is necessary to the operation of the
Company’s business, except for the leased equipment, property or assets listed
on Section 2.12(b) of the Shareholder Disclosure Schedule.
 
(c)           Section 2.12(c) of the Shareholder Disclosure Schedule sets forth
a true, correct and complete list and general description of each item of
tangible personal property of the Company having a book value of more than
$5,000.
 
Section 2.13                  Intellectual Property.
 
(a)           Section 2.13(a) of the Shareholder Disclosure Schedule contains a
true, correct and complete list of all Company Registered Intellectual Property
and all material unregistered Company Intellectual Property.  All necessary
registration, maintenance and renewal fees currently due in connection with
Company Registered Intellectual Property have been made and all necessary
documents, recordations and certifications in connection with such Company
Registered Intellectual Property have been filed with the relevant Governmental
Bodies for the purpose of maintaining such Company Registered Intellectual
Property.  The licensing by the Company of any Company Registered Intellectual
Property has been subject to commercially reasonable quality control.
 
(b)           The Company owns, or is licensed or otherwise have the right to
use, free and clear of any Encumbrances (other than Permitted Encumbrances), all
Intellectual Property used in connection with the operation and conduct of its
business.
 
(c)           Section 2.13(c) of the Shareholder Disclosure Schedule sets forth
a true, correct and complete list of the Company Proprietary Software.  The
Company has all right, title and interest in and to all intellectual property
rights in the Company Proprietary Software, free and clear of all Encumbrances,
except Permitted Encumbrances.  No portion of the Company Proprietary Software
contains, embodies, uses, copies, comprises or requires the work of any third
party.
 
(d)           All Company Intellectual Property which the Company purports to
own was developed by (i) an Employee working within the scope of his or her
employment at the time of such development, or (ii) agents, consultants,
contractors, or other Persons who have executed appropriate instruments of
assignment in favor of the Company as assignee that have conveyed to the Company
ownership of all Intellectual Property rights in the Company Intellectual
Property.  To the extent that any Company Intellectual Property has been
developed or created by a third party for the Company, the Company has a written
agreement with such third party with respect thereto and the Company thereby
either (i) has obtained ownership of and are the exclusive owner of, or (ii) has
obtained a license (sufficient for the conduct of its business as currently
conducted) to, all of such third party’s Intellectual Property in such work,
material or invention by operation of law or by valid assignment.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           Neither the Company nor any of its products or services has
infringed upon or otherwise violated, or is infringing upon or otherwise
violating, the Intellectual Property of any third party.  To the Knowledge of
the Company, no Person has infringed upon or violated, or is infringing upon or
violating, any Company Intellectual Property.
 
(f)           The Company is not subject to any proceeding or outstanding
decree, order, judgment, agreement or stipulation (i) restricting in any manner
the use, transfer or licensing by the Company of any of the Company Intellectual
Property or (ii) that may affect the validity, use or enforceability of the
Company Intellectual Property or any product or service of the Company related
thereto.
 
(g)           None of the source code of the Company has been published or
disclosed by the Company, except pursuant to a written non-disclosure agreement
that is in the standard form used by the Company or similar agreement requiring
the recipient to keep such source code or trade secrets confidential, or, to the
Knowledge of the Company, by any third party to any other third party except
pursuant to licenses or other Contracts requiring such third party to keep such
trade secrets confidential.  The current standard form of non-disclosure
agreement used by the Company has been provided to the Purchaser prior to the
date of this Agreement.
 
(h)           The Company has taken reasonable steps to protect its rights in
the Confidential Information and any trade secret or confidential information of
third parties used by the Company, and, except under confidentiality
obligations, there has not been any disclosure by the Company of any
Confidential Information or any such trade secret or confidential information of
third parties.
 
Section 2.14                  Contracts.
 
(a)           Section 2.14(a) of the Shareholder Disclosure Schedule sets forth
a true, correct and complete list of the following Contracts currently in force
to which the Company is a party or under which the Company has continuing
liabilities and/or obligations:
 
(i)           each Contract relating to the employment of, or the performance of
services by, any Person, including any Employee, consultant or independent
contractor;
 
(ii)          each Contract relating to the acquisition, transfer, use,
development, sharing or license of any technology or any Intellectual Property;
 
 
13

--------------------------------------------------------------------------------

 
 
(iii)         all Contracts that (A) limit, or purport to limit, the ability of
the Company, or any officers, directors, Employees, shareholders or other equity
holders, agents or representatives of any of the Company (in their capacities as
such) to compete in any line of business or with any Person or in any geographic
area or during any period of time, (B) would by their terms purport to be
binding upon or impose any obligation upon the Purchaser or any of its
Affiliates (other than the Company), (C) contain any so called “most favored
nation” provisions or any similar provision requiring any of the Company to
offer a third party terms or concessions (including levels of service or content
offerings) at least as favorable as offered to one or more other parties or
(D) provide for “exclusivity,” preferred treatment or any similar requirement or
under which any of the Company is restricted with respect to distribution,
licensing, marketing, co-marketing or development;
 
(iv)         each Contract creating or involving any agency relationship,
distribution arrangement or franchise relationship;
 
(v)          each Contract relating to the acquisition, issuance or transfer of
any securities;
 
(vi)         bonds, debentures, notes, credit or loan agreements or loan
commitments, mortgages or other similar Contracts relating to the borrowing of
money or the deferred purchase price of property or binding upon any properties
or assets (real, personal or mixed, tangible or intangible) of the Company;
 
(vii)        each Contract relating to the creation of any Encumbrance with
respect to any asset of the Company;
 
(viii)       each Contract involving or incorporating any guaranty, any pledge,
any performance or completion bond, any indemnity or any surety arrangement;
 
(ix)          each Contract creating or relating to any partnership or joint
venture or any sharing of revenues, profits, losses, costs or liabilities;
 
(x)           each Contract relating to the purchase or sale of any product or
other asset by or to, or the performance of any services by or for, any Related
Party;
 
(xi)          each Contract constituting or relating to a Government Contract
or  Government Bid, including task orders and proposals;
 
(xii)         each Contract that is a teaming agreement;
 
(xiii)        each Contract providing for “earn outs,” “performance guarantees”
or other similar contingent payments, by or to the Company;
 
(xiv)        Contracts for capital expenditures or the acquisition or
construction of fixed assets requiring the payment by the Company of an amount
in excess of $10,000;
 
(xv)         Contracts for the cleanup, abatement or other actions in connection
with any Materials of Environmental Concern, the remediation of any existing
environmental condition or relating to the performance of any environmental
audit or study;
 
 
14

--------------------------------------------------------------------------------

 
 
(xvi)        Contracts granting any Person an option or a right of first
refusal, first-offer or similar preferential right to purchase or acquire any
assets of the Company;
 
(xvii)       Contracts for the granting or receiving of a license, sublicense or
franchise or under which any Person is obligated to pay or has the right to
receive a royalty, license fee, franchise fee or similar payment;
 
(xviii)      Contracts with customers or suppliers;
 
(xix)        each Contract that provides for confidentiality or non-disclosure
of information by the Company;
 
(xx)         outstanding powers of attorney empowering any Person to act on
behalf of the Company;
 
(xxi)        each Contract that was entered into outside the ordinary course of
business or was inconsistent with the Company’s past practice; and
 
(xxii)       any other Contract that (A) contemplates or involves (x) the
payment or delivery of cash or other consideration in an amount or having a
value in excess of $10,000 in the aggregate, or (y) the purchase or sale of any
product, or performance of services by or to the Company having a value in
excess of $10,000 in the aggregate, (B) has a term of more than sixty (60) days
and that may not be terminated by the Company (without penalty) within sixty
(60) days after the delivery of a termination notice by the Company, or (C) is
material to the Company, individually or in the aggregate.
 
(b)           The Company has delivered to the Purchaser true, correct and
complete copies of all written Company Contracts.  Section 2.14(b) of the
Shareholder Disclosure Schedule provides a true, correct and complete
description of the terms of each Company Contract that is not in written
form.  Each Company Contract is valid and in full force and effect, is
enforceable by the Company in accordance with its terms, and after the Closing
will continue to be legal, valid, binding and enforceable on identical
terms.  Except as set forth in Schedule 2.14(b) of the Shareholder Disclosure
Schedule, the consummation of the transactions contemplated hereby shall not
(either alone or upon the occurrence of additional acts or events) result in any
payment or payments becoming due from the Company, the Purchaser or any of its
Affiliates to any Person or give any Person the right to terminate or alter the
provisions of any Company Contract.
 
(c)           The Company has not violated or breached, or committed any default
under, any Company Contract, and, to the Knowledge of the Company, no other
Person has violated or breached, or committed any default under, any Company
Contract.
 
(d)           No event has occurred, and no circumstance or condition exists,
that (with or without notice or lapse of time) will, or could reasonably be
expected to, (i) result in a violation or breach of any of the provisions of any
Company Contract, (ii) give any Person the right to declare a default or
exercise any remedy under any Company Contract, (iii) give any Person the right
to accelerate the maturity or performance of any Company Contract or (iv) give
any Person the right to cancel, terminate or modify any Company Contract.  The
Company has not received any notice or other communication regarding any actual
or possible violation or breach of, or default under, any Company Contract.  The
Company has not waived any of its rights under any Company Contract.
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           No Person is renegotiating, or has a right pursuant to the terms
of any Company Contract to renegotiate, any amount paid or payable to the
Company under any Company Contract or any other material term or provision of
any Company Contract.
 
(f)            Section 2.14(j) of the Shareholder Disclosure Schedule identifies
and provides a brief description of each proposed Contract as to which any bid,
offer, award, written proposal, term sheet or similar document has been
submitted or received by the Company.
 
(g)           (i) The Company has complied with the terms and conditions of each
Government Contract and Government Bid; (ii) the Company has complied with all
requirements of Law pertaining to each Government Contract or Government Bid;
(iii) all representations and certifications made by the Company with respect to
any Government Contract or Government Bid were complete and accurate as of their
effective date and the Company has fully complied with all such representations
and certifications; (iv) no termination for convenience, termination for
default, cure notice or show cause notice is currently in effect, has been
issued and remains unresolved, or  is expected with respect to any Government
Contract or Government Bid; (v) other than pursuant to Government Contract
requirements for withholding of fees under cost plus fixed fee contracts and
labor withholdings under time and materials/labor hour contracts, no money due
to the Company pertaining to any Government Contract or Government Bid has been
withheld or set off nor has any claim been made to withhold or set off money,
and the Company is entitled to all progress payments received with respect
thereto; (vi) no stop work order has been issued with respect to any Government
Contract or Government Bid; (vii) no material cost incurred by the Company
pertaining to any Government Contract or Government Bid has been formally
questioned or challenged, is the subject of any investigation or has been
disallowed by any Governmental Body; (viii) there have not been any written
notices challenging, questioning or disallowing any costs with respect to any
Government Contract or Government Bid; and (ix) in the past six (6) years, there
have not been any claims or equitable adjustments by the Company against any
Governmental Body or any third party in excess of $20,000.
 
(h)           (i) Neither the Company nor any of the Company’s directors,
officers, employees, consultants or agents is (or during the last five (5) years
has been) under administrative, civil or criminal investigation, indictment or
writ of information by any Governmental Body, or any audit or investigation by
any Governmental Body, with respect to any alleged irregularity, misstatement,
omission or noncompliance arising under or relating to any Government Contract
or Government Bid or Laws applicable thereto; (ii) no such audit or
investigation been threatened; and (iii) during the last five (5) years, the
Company has not conducted or initiated any internal investigation or made any
voluntary disclosure to any Governmental Body with respect to any alleged
irregularity, misstatement, omission or noncompliance arising under or relating
to a Government Contract or Government Bid or any Law applicable thereto.  To
the Company’s Knowledge, there exists no irregularity, misstatement, omission or
noncompliance arising under or relating to any Government Contract or Government
Bid or any Law applicable thereto that has led or could lead to any of the
consequences set forth in the immediately preceding sentence or any other
damage, penalty assessment, recoupment of payment or disallowance of cost.
 
 
16

--------------------------------------------------------------------------------

 
 
(i)            There are (i) no outstanding claims or notices of violation
against the Company, by any Governmental Body or by any prime contractor,
subcontractor, vendor or other third party arising under or relating to any
Government Contract or Government Bid, and (ii) except as set forth in
Section 2.14(i) of the Shareholder Disclosure Schedule, no outstanding disputes
between the Company, on the one hand, and any Governmental Body, on the other
hand, under the Contract Disputes Act or any other Federal statute or between
the Company, on the one hand, and any prime contractor, subcontractor, vendor or
other third party, on the other hand, arising under or relating to any such
Government Contract or Government Bid.
 
(j)            [intentionally left blank]
 
(k)           To the Company’s Knowledge, the Company has not submitted to any
Governmental Body any inaccurate, untruthful or misleading cost or pricing data,
certification, bid, proposal, report, claim or any other information relating to
a Government Contract or Government Bid.
 
(l)            None of the Company or any of its directors, officers or
employees has ever been (i) debarred or suspended from participation in, or the
award of, Contracts with any Governmental Body, or (ii) subject to any debarment
or suspension inquiry.  To the Company’s Knowledge, there exist no facts or
circumstances that would warrant the institution of suspension or debarment
proceedings or the finding of nonresponsibility or ineligibility on the part of
the Company with respect to any prior, current, or future Government Contract or
Government Bid. To the Company’s Knowledge, no payment or other benefit has been
made or conferred by the Company or by any Person on behalf of the Company in
connection with any Government Contract or Government Bid in violation of
applicable Laws (including procurement Laws, the Foreign Corrupt Practices Act
(15 U.S.C. 78dd-1 et. seq.) and international anti-bribery conventions and local
anti-corruption and bribery Laws in jurisdictions in which the Company is
operating).  The Company has not received any communication that alleges that
the Company or any agent thereof is in violation of, or has liability under any
such Laws.
 
(m)          The Company is in compliance with all national security
obligations, including those specified in the National Industrial Security
Program Operating Manual, DOD 5220.22-M (January 1995).  The Company has not
been subject to any security audit or inspection by the United States government
during the past three (3) years.  To the Company’s Knowledge, no facts currently
exist that could reasonably be expected to give rise to the revocation of any
security clearance of the Company or any employee of the Company.
 
(n)           Section 2.14(n) of the Shareholder Disclosure Schedule identifies
by description or inventory number and contract all property, equipment,
fixtures and software loaned, bailed or otherwise furnished to or held by the
Company (or by subcontractors on behalf of Company) by or on behalf of the U.S.
Government as of the date stated therein (said property, equipment, fixtures and
software are herein referred to as the “GFE”).  As may be required, the Company
has certified to the U.S. Government in a timely manner that all GFE is in good
working order, reasonable wear and tear excepted, and otherwise meets the
requirements of the applicable contract and all applicable Laws.  To the
Company’s Knowledge, there are no outstanding loss, damage or destruction
reports that have been or should have been submitted to any Governmental Body in
respect of any GFE.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 2.15                  Compliance with Laws; Governmental Authorizations.
 
(a)           The Company is, and has at all times been, in substantial
compliance with all applicable Laws.  The Company has not received any notice or
other communication from any Governmental Body regarding any actual or possible
violation of, or failure to comply with, any Law.
 
(b)           Section 2.15(b) of the Shareholder Disclosure Schedule identifies
each Governmental Authorization held by the Company, and the Company and the
Shareholders have delivered, or caused to be delivered, to the Purchaser true,
correct and complete copies of all such Governmental Authorizations.  The
Governmental Authorizations held by the Company are valid and in full force and
effect, and collectively constitute all Governmental Authorizations necessary to
enable the Company to conduct its business in the manner in which its business
is currently being conducted and as presently planned to be conducted.  The
Company is in compliance with the terms and requirements of the respective
Governmental Authorizations held by it.  The Company has not received any notice
or other communication from any Governmental Body regarding (i) any actual or
possible violation of or failure to comply with any term or requirement of any
Governmental Authorization, or (ii) any actual or possible revocation,
withdrawal, suspension, cancellation, termination or modification of any
Governmental Authorization.  Section 2.15(b) of the Shareholder Disclosure
Schedule identifies with an asterisk each Governmental Authorization set forth
therein which by its terms cannot be transferred to the Purchaser at Closing.
 
Section 2.16                  Tax Matters.
 
(a)           All Tax Returns due to have been filed by the Company through the
date hereof in accordance with all applicable Laws (pursuant to an extension of
time or otherwise) have been duly filed and are true, correct and complete in
all respects.  Section 2.16(a) of the Shareholder Disclosure Schedule contains a
true, correct and complete list of all jurisdictions (whether foreign or
domestic) in which the Company does or is required to file Tax Returns.  No
claim has ever been made by a Governmental Body in a jurisdiction where the
Company does not file Tax Returns that it is or may be subject to taxation or to
a requirement to file Tax Returns in that jurisdiction.
 
(b)           All Taxes, deposits and other payments for which the Company has
liability (whether or not shown on any Tax Return) have been paid in full or are
accrued as liabilities for Taxes on the books and records of the Company.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           The amounts so paid, together with all amounts accrued as
liabilities for Taxes (including Taxes accrued as currently payable but
excluding any accrual to reflect timing differences between book and Tax income)
on the books of the Company, shall be adequate based on the tax rates and
applicable Laws in effect to satisfy all liabilities for Taxes of the Company in
any jurisdiction through the Closing Date, including Taxes accruable upon income
earned through the Closing Date.
 
(d)           There are not now any extensions of time in effect with respect to
the dates on which any Tax Returns were or are due to be filed by the Company.
 
(e)           All Tax deficiencies asserted as a result of any examination by a
Governmental Body of a Tax Return of the Company have been paid in full, accrued
on the books of the Company, as applicable, or finally settled, and no issue has
been raised in any such examination that, by application of the same or similar
principles, reasonably could be expected to result in a proposed Tax deficiency
for any other period not so examined.
 
(f)            No claims have been asserted and no proposals or deficiencies for
any Taxes of the Company are being asserted, proposed or, to the Knowledge of
the Company, threatened, and no audit or investigation of any Tax Return of the
Company is currently underway, pending or threatened.
 
(g)           The Company has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any Employee,
independent contractor, creditor or shareholder thereof or other third party.
 
(h)           There are no outstanding waivers or agreements between any
Governmental Body and the Company for the extension of time for the assessment
of any Taxes or deficiency thereof, nor are there any requests for rulings,
outstanding subpoenas or requests for information, notices of proposed
reassessment of any property owned or leased by the Company or any other matter
pending between the Company and any Governmental Body.
 
(i)            There are no Encumbrances for Taxes with respect to the Company
or the assets or properties of the Company, nor is there any such Encumbrance
that is pending or, to the Knowledge of the Company, threatened.
 
(j)            The Company is not a party to or bound by any Tax allocation or
sharing agreement.
 
(k)           The Company has not constituted either a “distributing
corporation” or a “controlled corporation” in a distribution of stock qualifying
for tax free treatment under Section 355 of the Code (i) in the two years prior
to the date of this Agreement or (ii) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in connection with the transactions
contemplated by this Agreement.
 
(l)            The Company does not have any net operating losses or other tax
attributes presently subject to limitation under Sections 382, 383 or 384 of the
Code or the federal consolidated return regulations (or any corresponding or
similar provision of state, local or foreign income Tax Law).
 
 
19

--------------------------------------------------------------------------------

 
 
(m)          The Company is not, and has not been, a member of an “affiliated
group” of corporations (within the meaning of Code § 1504) filing a consolidated
federal income tax return (other than a group the common parent of which was the
Company).
 
(n)           The Company does not have any liability for the Taxes of any
Person (other than for itself) under Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local or foreign Law), as a transferee or
successor, by contract or otherwise.
 
(o)           None of the Tax Returns described in Subsection (a) of this
Section 2.16 contains any position which is or would be subject to penalties
under Section 6662 of the Code (or any similar provision of provincial, state,
local or foreign law) and the Treasury Regulations issued thereunder.
 
(p)           The Company has not made any payments, is not obligated to make
any payments, and is not a party to any Contract that could obligate it to make
any payments that will not be deductible under Section 280G of the Code (or any
similar provision of provincial, state, local or foreign Law).
 
(q)           The Company is, and has at all times been, in compliance with the
provisions of Section 6011, 6111 and 6112 of the Code relating to tax shelter
disclosure, registration and list maintenance and with the Treasury Regulations
thereunder.
 
(r)            The Company has not, at any time, engaged in or entered into a
“listed transaction” within the meaning of Treasury Regulation Sections
1.6011-4(b)(2) or 301.6111-2(b)(2), and no IRS Form 8886 has been filed with
respect to the Company nor has the Company entered into any tax shelter or
listed transaction with the sole or dominant purpose of the avoidance or
reduction of a Tax liability with respect to which there is a significant risk
of challenge of such transaction by a Governmental Body.
 
(s)           The Company has not, directly or indirectly, transferred property
to or acquired property from a Person with whom it was not dealing at arm’s
length for consideration other than consideration equal to the fair market value
of the property at the time of the disposition or acquisition thereof.
 
(t)            The Company will not be required to include any item of income
in, or exclude any item of deduction from, taxable income for any Tax period
after the Closing Date as a result of any (i) change in method of accounting for
a Tax period ending on or prior to the Closing Date, (ii) “closing agreement” as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or foreign income Tax law) executed on or prior to the Closing
Date, (iii) installment sale or open transaction disposition made on or prior to
the Closing Date or (iv) prepaid amount received on or prior to the Closing
Date.
 
(u)           The Company has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 2.17                  Employee Benefit Plans.
 
(a)           Section 2.17(a) of the Shareholder Disclosure Schedule contains a
true, correct and complete list of each Company Benefit Plan and ERISA Affiliate
Plan.  Any special tax status or tax benefits for plan participants enjoyed or
offered by a Company Benefit Plan or ERISA Affiliate Plan is noted on such
schedule.
 
(b)           With respect to each Company Benefit Plan and ERISA Affiliate Plan
identified on Section 2.17(a) of the Shareholder Disclosure Schedule, the
Company has heretofore delivered to the Purchaser true, correct and complete
copies of the plan documents and any amendments thereto (or, in the event the
plan is not written, a written description thereof), any related trust,
insurance contract or other funding vehicle, any reports or summaries required
under all applicable Laws, including ERISA or the Code, the most recent
determination or opinion letter received from the Internal Revenue Service
(“IRS”) with respect to each current Company Benefit Plan or ERISA Affiliate
Plan intended to qualify under Code Section 401, nondiscrimination and coverage
tests for the most recent three (3) full plan years, the three (3) most recent
annual reports (Form 5500) filed with the IRS and financial statements (if
applicable), the three (3) most recent actuarial reports or valuations (if
applicable) and such other documentation with respect to any Company Benefit
Plan or ERISA Affiliate Plan (whether current or not) as is reasonably requested
by the Purchaser.
 
(c)           The records of the Company accurately reflect the employment or
service histories of its Employees, independent contractors, contingent workers
and leased employees, including their hours of service.
 
(d)           With respect to each Company Benefit Plan, (i) there has not
occurred any non-exempt “prohibited transaction” within the meaning of Section
4975(c) of the Code or Section 406 of ERISA that would subject the Company or
the Purchaser to any material liability, and (ii) no fiduciary (within the
meaning of Section 3(21) of ERISA) of any Company Benefit Plan that is subject
to Part 4 of Title I of ERISA has committed a breach of fiduciary duty that
would subject the Company or the Purchaser to any liability.  The Company has
not incurred any excise taxes under Chapter 43 of the Code and nothing has
occurred with respect to any Company Benefit Plan that would reasonably be
expected to subject the Company or the Purchaser to any such taxes.  The
transactions contemplated by this Agreement will not trigger any Taxes under
Section 4978 of the Code.  No Company Benefit Plan or ERISA Affiliate Plan is or
was subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the
Code, and no Company Benefit Plan or ERISA Affiliate Plan is or was a
“multiemployer plan” (as defined in Section 3(37) of ERISA), a “multiple
employer plan” (within the meaning of Section 413(c) of the Code), or a
“multiple employer welfare arrangement” (as defined in Section 3(40)(A) of
ERISA), nor have the Company or any of its ERISA Affiliates ever sponsored,
maintained, contributed to, or had any liability or obligation with respect to,
any such Company Benefit Plan or ERISA Affiliate Plan.
 
 
21

--------------------------------------------------------------------------------

 
 
(e)           Each Company Benefit Plan or ERISA Affiliate Plan has been
established, registered, qualified, invested, operated and administered in all
respects in accordance with its terms and in compliance with all Applicable
Benefit Laws.  The Company have performed and complied in all respects with all
of their obligations under or with respect to the Company Benefit Plans.  The
Company has not incurred, and no fact exists that reasonably could be expected
to result in, any liability to the Company with respect to any Company Benefit
Plan or any ERISA Affiliate Plan, including any liability, tax, penalty or fee
under any Applicable Benefit Law (other than to pay premiums, contributions or
benefits in the ordinary course of business consistent with past
practice).  There are no current or, to the Knowledge of the Company, threatened
or reasonably foreseeable Encumbrances on any assets of any Company Benefit Plan
or ERISA Affiliate Plan.
 
(f)            No fact or circumstance exists that could adversely affect the
tax-exempt status of a Company Benefit Plan or ERISA Affiliate Plan that is
intended to be tax-exempt.  Further, each such plan intended to be “qualified”
within the meaning of Section 401(a) of the Code and the trusts maintained
thereunder that are intended to be exempt from taxation under Section 501(a) of
the Code has received a favorable determination or opinion letter with respect
to all Applicable Benefits Laws on which the IRS will issue a favorable
determination letter on its qualification, and nothing has occurred subsequent
to the date of such favorable determination letter that could adversely affect
the qualified status of any such plan.
 
(g)           There is no pending or, to the Knowledge of the Company,
threatened (i) complaint, claim, charge, suit, proceeding or other action of any
kind with respect to any Company Benefit Plan or ERISA Affiliate Plan (other
than a routine claim for benefits in accordance with such Company Benefit Plan’s
or ERISA Affiliate Plan’s claims procedures and that have not resulted in any
litigation) or (ii) proceeding, examination, audit, inquiry, investigation,
citation, or other action of any kind in or before any Governmental Body with
respect to any Company Benefit Plan or ERISA Affiliate Plan and there exists no
state of facts that after notice or lapse of time or both reasonably could be
expected to give rise to any such claim, investigation, examination, audit or
other proceeding or to affect the registration of any Company Benefit Plan or
ERISA Affiliate Plan required to be registered. All benefit claims will be paid
in accordance with Applicable Benefit Laws and the terms of the applicable
Company Benefit Plan or ERISA Affiliate Plan.
 
(h)           All contributions and premium payments (including all employer
contributions and employee salary reduction contributions) that are due with
respect to each Company Benefit Plan have been made within the time periods
prescribed by ERISA and the Code, and all contributions and premium payments for
any period ending on or before the Closing Date that are an obligation of the
Company and not yet due have either been made to such Company Benefit Plan, or
have been accrued on the Company Financial Statements.
 
(i)            With respect to each Company Benefit Plan that is an employee
welfare benefit plan (within the meaning of Section 3(1) of ERISA), all claims
incurred by the Company are (i) insured pursuant to a contract of insurance
whereby the insurance company bears any risk of loss with respect to such
claims, (ii) covered under a contract with a health maintenance organization (an
“HMO”), pursuant to which the HMO bears the liability for claims, or (iii)
reflected as a liability or accrued for on the Company Financial
Statements.  Except as set forth on Section 2.17(i) of the Shareholder
Disclosure Schedule, no Company Benefit Plan provides or has ever provided
benefits, including death, medical or health benefits (whether or not insured),
after an Employee’s termination of employment, and the Company has no
liabilities (contingent or otherwise) with respect thereto other than (A)
continuation coverage required pursuant to Section 4980B of the Code and Part 6
of Title I of ERISA, and the regulations thereunder, and any other Applicable
Benefit Laws, (B) death benefits or retirement benefits under any employee
pension benefit plan, (C) deferred compensation benefits, reflected as
liabilities on the Company Financial Statements, or (D) benefits the full cost
of which is borne by the current or former Employee (or the Employee’s
beneficiary).
 
 
22

--------------------------------------------------------------------------------

 
 
(j)            The transactions contemplated by this Agreement will not result
(either alone or in combination with any other event) in (i) any payment of, or
increase in, remuneration or benefits, to any Employee, officer, director or
consultant of the Company, (ii) any cancellation of indebtedness owed to the
Company by any Employee, officer, director or consultant of the Company, (iii)
the acceleration of the vesting, funding or time of any payment or benefit to
any Employee, officer, director or consultant of the Company or (iv) any
“parachute payment” within the meaning of Section 280G of the Code (whether or
not such payment is considered to be reasonable compensation for services
rendered).
 
(k)           The Company has not announced or entered into any plan or binding
commitment to (i) create or cause to exist any additional Company Benefit Plan,
or (ii) adopt, amend or terminate any Company Benefit Plan, other than any
amendment required by Applicable Benefit Laws.  Each Company Benefit Plan may be
amended or terminated in accordance with its terms without liability to the
Company or the Purchaser.
 
(l)            Section 2.17(l) of the Shareholder Disclosure Schedule identifies
each Company Benefit Plan that is a “nonqualified deferred compensation plan”
within the meaning of Section 409A of the Code and associated Treasury
Department guidance, including IRS Notice 2005-1 (each a “NQDC Plan”).  With
respect to each NQDC Plan, it either (A) has been operated in compliance with
Code Section 409A since January 1, 2005, or (B) does not provide for the payment
of any benefits that have or will be deferred or vested after December 31, 2004
and since October 3, 2004, it has not been “materially modified” within the
meaning of Section 409A of the Code and associated Treasury Department guidance,
including IRS Notice 2005-1, Q&A 18.
 
Section 2.18                  Employee Matters.
 
(a)           Section 2.18(a)(1) of the Shareholder Disclosure Schedule contains
a true, correct and complete list of all Employees as of the date hereof, and
accurately reflects their salaries, any other compensation payable to them
(including compensation payable pursuant to bonus, deferred compensation or
commission arrangements), their dates of employment and their positions.  All of
the Employees are “at will” employees.  Section 2.18(a)(2) of the Shareholder
Disclosure Schedule lists all Employees who are not citizens of the United
States and identifies the visa or other similar permit under which such Employee
is working and the dates of issuance and expiration of such visa or other
similar permit.
 
(b)           Section 2.18(b) of the Shareholder Disclosure Schedule identifies
each Employee who is not fully available to perform work because of disability
or other leave and sets forth the basis of such leave and the anticipated date
of return to full service.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           Section 2.18(c) of the Shareholder Disclosure Schedule contains a
true, correct and complete list of all independent contractors used by the
Company as of the date hereof, specifying the name of the independent
contractor, type of labor, fees paid to such independent contractor for calendar
year 2008 and from January 1, 2009 through November 30, 2009, work location and
address.  Each independent contractor listed on Section 2.18(c) has the
requisite Governmental Authorizations required to provide the services such
independent contractor provides the Company.
 
(d)           To the Company’s Knowledge, the Company is, and has at all times
been, in compliance with all applicable Laws and Contracts relating to
employment, employment practices, wages, bonuses and terms and conditions of
employment, including Laws for job applicants and employee background checks,
meal and rest period for Employees, accrual and payment of vacation pay and paid
time off, classifying Employees as exempt or non-exempt, crediting all
non-exempt Employees for all hours worked, deductions from final pay of all
terminated Employees and classifying independent contractors.
 
(e)           Neither the Company nor the Shareholders have made any written or
verbal commitments to any officer, employee, former employee, consultant or
independent contractor of the Company with respect to compensation, promotion,
retention, termination, severance or similar matter in connection with the
transactions contemplated hereby or otherwise.
 
Section 2.19                  Labor Matters.
 
(a)           No Employee, since becoming an Employee, has been, or currently
is, represented by a labor organization or group that was either certified or
voluntarily recognized by any labor relations board (including the NLRB) or
certified or voluntarily recognized by any other Governmental Body.  The Company
is not or has never been a signatory to a collective bargaining agreement with
any trade union, labor organization or group.  No representation election
petition or application for certification has been filed by employees of the
Company or is pending with the NLRB or any other Governmental Body and no union
organizing campaign or other attempt to organize or establish a labor union,
employee organization or labor organization or group involving employees of the
Company has occurred, is in progress or, to the Knowledge of the Company, is
threatened.
 
(b)           The Company is not and has never been engaged in any unfair labor
practice and there is no pending or, to the Knowledge of the Company, threatened
labor board proceeding of any kind.  The Company is in compliance with all Labor
Laws.  No citations, claims, complaints, grievances, charges, disputes,
proceedings, examinations, audits, inquiries, investigations or other actions
have been issued or filed or are pending or, to the Knowledge of the Company,
threatened under the Labor Laws with respect to the Company.  The Company has
good labor relations, and the Company has no reason to believe that (i) the
consummation of the transactions contemplated by this Agreement will have a
material adverse effect on its labor relations, or (ii) any of the Employees
intends to terminate his or her employment with the Company.
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           Since January 1, 2007, the Company has not effectuated (i) a
“plant closing” (as defined in the WARN) affecting any site of employment or one
or more facilities or operating units within any site of employment or facility
of the Company or (ii) a “mass layoff” (as defined in the WARN) affecting any
site of employment or facility of the Company.  Since January 1, 2007, the
Company has not been affected by any transaction or engaged in layoffs,
terminations or relocations sufficient in number to trigger application of any
state, local or foreign law or regulation similar to the WARN.  None of the
Employees has suffered an “employment loss” (as defined in the WARN) in the
ninety (90) days prior to the date hereof and the Purchaser will not incur any
liability or obligation under the WARN if, during the ninety (90) day period
immediately following the Closing Date, only terminations in the normal course
occur.  No wrongful discharge, retaliation, libel, slander or other claim,
complaint, charge or investigation that arises out of the employment
relationship between the Company and any of its employees has been filed or is
pending or, to the Knowledge of the Company, threatened against the Company
under any applicable Law.
 
(d)           The Company has maintained and currently maintains adequate
insurance as required by applicable Law with respect to workers’ compensation
claims and unemployment benefits claims.  The Company has provided the Purchaser
with a copy of its policies of for providing leaves of absence under FMLA and
their FMLA notices.
 
Section 2.20                  Environmental Matters.
 
(a)           The Company is in material compliance with all applicable
Environmental Laws, which compliance includes the possession by the Company of
all Governmental Authorizations required under applicable Environmental Laws,
and compliance with the terms and conditions thereof.  All Governmental
Authorizations currently held by any of the Company pursuant to Environmental
Laws are identified in Section 2.20(a) of the Shareholder Disclosure Schedule.
 
(b)           The Company has not received any notice or other communication (in
writing or otherwise), whether from a Governmental Body, citizens group,
Employee or otherwise, that alleges that the Company is not in compliance with
any Environmental Law, and, to the Knowledge of the Company, there are no
circumstances that may prevent or interfere with the Company’s compliance with
any Environmental Law in the future.
 
(c)           To the Knowledge of the Company, no current or prior owner of any
property leased or controlled by the Company has received any notice or other
communication (in writing or otherwise), whether from a Governmental Body,
citizens group, employee or otherwise, that alleges that such current or prior
owner or the Company is not in compliance with any Environmental Law.
 
(d)           Section 2.20(d) of the Shareholder Disclosure Schedule sets forth
a true, correct and complete list of all documents (whether in hard copy or
electronic form) that contain any environmental reports, investigations and/or
audits relating to premises currently or previously owned or operated by the
Company (whether conducted by or on behalf of the Company or a third party, and
whether done at the initiative of the Company or directed by a Governmental Body
or other third party) which were issued or conducted during the past five years
and which the Company has possession of or access to.  A complete and accurate
copy of each such document has been provided to the Purchaser.  The Company has
provided to the Purchaser true, correct and complete copies of all reports,
correspondence, memoranda, computer data and the complete files relating to
environmental matters.
 
 
25

--------------------------------------------------------------------------------

 
 
(e)           The Company has not entered into or agreed to enter into, nor has
any present intent to enter into, any consent decree or order, and the Company
is not subject to any judgment, decree or judicial or administrative order
relating to compliance with, or the cleanup of Materials of Environmental
Concern under, any applicable Environmental Law.
 
(f)            The Company has not at any time been subject to any
administrative or judicial proceeding pursuant to, or paid any fines or
penalties pursuant to, applicable Environmental Laws.  The Company is not
subject to any claim, obligation, liability, loss, damage or expense of any kind
or nature whatsoever, contingent or otherwise, incurred or imposed or based upon
any provision of any Environmental Law or arising out of any act or omission the
Company or the employees, agents or representatives thereof or arising out of
the ownership, use, control or operation by the Company of any plant, facility,
site, area or property (including any plant, facility, site, area or property
currently or previously owned or leased by the Company) from which any Material
of Environmental Concern was Released.
 
(g)           No improvement or equipment included in the property or assets of
the Company contains any asbestos, polychlorinated biphenyls, underground
storage tanks, open or closed pits, sumps or other containers on or under any
property or asset.  The Company has not imported, received, manufactured,
produced, processed, labeled, or shipped, stored, used, operated, transported,
treated or disposed of any Materials of Environmental Concern other than in
compliance with all Environmental Laws.
 
Section 2.21                  Insurance. Section 2.21 of the Shareholder
Disclosure Schedule sets forth a true, correct and complete list of all
insurance policies and fidelity bonds for the current policy year relating to
the Company and its respective Employees, officers and directors.  The Company
maintains, and has maintained, policies of insurance covering such risk and
events, including personal injury, property damage and general liability, in
amounts that are adequate, in light of prevailing industry practices, for its
business and operations.  The Company has not received notice of termination or
cancellation of any such policy.  The Company has not reached or exceeded its
policy limits for any insurance policy in effect at any time during the past
five (5) years.  All premiums required to be paid with respect thereto covering
all periods up to and including the Closing Date have been or will be paid in a
timely fashion.  There has been no lapse in coverage under such policies or
failure of payment that will cause coverage to lapse.  The Company does not have
any obligation for retrospective premiums for any period prior to the Closing
Date.  All such policies are in full force and effect and will remain in full
force and effect up to and including the Closing Date, unless replaced with
comparable insurance policies having comparable or more favorable terms and
conditions.  There are no claims pending under any of such policies or bonds as
to which coverage has been questioned, denied or disputed by the underwriters of
such policies or bonds or in respect of which such underwriters have reserved
their rights.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 2.22                  Related Party Transactions.  No Related Party has,
and no Related Party has at any time had, any direct or indirect interest in any
asset used in or otherwise relating to the business of any of the Company.  No
Related Party is, or has been, indebted to any of the Company.  Except as set
forth in Section 2.22 of the Shareholder Disclosure Schedule, no Related Party
has entered into, or has had any direct or indirect financial interest in, any
Company Contract, transaction or business dealing involving any of the
Company.  No Related Party is competing, or has at any time competed, directly
or indirectly, with any of the Company.  No Related Party has any claim or right
against any of the Company (other than rights to receive compensation for
services performed as an Employee).
 
Section 2.23                  Legal Proceedings; Orders.
 
(a)           There is no pending Legal Proceeding, and to the Knowledge of the
Company, no Person has threatened to commence any Legal Proceeding (i) that
involves any of the Shareholders, (ii) that involves the Company or any of the
assets owned, used or controlled by the Company, or (iii) that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the transactions contemplated by this Agreement or any of the
Shareholder Related Agreements.  No event has occurred, and no claim, dispute or
other condition or circumstance exists, that will, or that could reasonably be
expected to, give rise to or serve as a basis for the commencement of any such
Legal Proceeding.
 
(b)           There is no order, writ, injunction, judgment or decree to which
the Company, or any of the assets owned or used by the Company, is subject.  To
the Knowledge of the Company, no officer or other Employee is subject to any
order, writ, injunction, judgment or decree that prohibits such officer or other
Employee from engaging in or continuing any conduct, activity or practice
relating to the business of the Company.
 
Section 2.24                  Customers and Suppliers.  Section 2.24 of the
Shareholder Disclosure Schedule contains a true, correct and complete list of
the names and addresses of the customers and suppliers.  The Company maintains
good commercial relations with each of its customers and suppliers and, to the
Knowledge of the Company, no event has occurred that could materially and
adversely affect the Company’s relations with any such customer or supplier.  No
customer (or former customer) or supplier (or former supplier) during the prior
twelve (12) months has canceled, terminated or, to the Knowledge of the Company,
made any threat to cancel or otherwise terminate any of such customer’s or
supplier’s Contracts with the Company or to decrease such customer’s usage of
the Company’s services or products or such supplier’s supply of services or
products.  The Company has not received any notice and the Company does not have
any Knowledge to the effect that any current customer or supplier may terminate
or materially alter its business relations with the Company, either as a result
of the transactions contemplated hereby or otherwise.
 
Section 2.25                  Product and Service Warranties.
 
(a)           The Company does not make any warranty or guaranty as to goods
manufactured, sold, leased, licensed or delivered or services provided by it,
except as set forth in Section 2.25(a) of the Shareholder Disclosure Schedule,
and there is no pending or, to the Knowledge of the Company, threatened claim
alleging any breach of any such warranty or guaranty.  All goods manufactured,
sold, leased, licensed or delivered, or services provided by the Company have
been in conformity with all applicable contractual commitments and all express
and implied warranties.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           Adequate reserves for any expense to be incurred by the Company as
a result of any express or implied warranty or guaranty as to goods sold, leased
or licensed, or services provided by, the Company prior to the Closing will be
reflected on the Final Net Book Value Schedule.
 
Section 2.26                  Finder’s Fee.  No broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with this Agreement or any of the other transactions contemplated
hereby based upon arrangements made by or on behalf of the Company, or officer,
member, director or employee of the Company, or any Affiliate of the Company.
 
Section 2.27                  Certain Payments.  Neither the Company, nor any
manager, officer, Employee, agent or other Person associated with or acting for
or on behalf of any of the Company, has at any time, directly or indirectly:
 
(a)           used any corporate funds (i) to make any unlawful political
contribution or gift or for any other unlawful purpose relating to any political
activity, (ii) to make any unlawful payment to any governmental official or
employee, or (iii) to establish or maintain any unlawful or unrecorded fund or
account of any nature;
 
(b)           made any false or fictitious entry, or failed to make any entry
that should have been made, in any of the books of account or other records of
the Company;
 
(c)           made any payoff, influence payment, bribe, rebate, kickback or
unlawful payment to any Person;
 
(d)           performed any favor or given any gift which was not deductible for
federal income tax purposes;
 
(e)           made any payment (whether or not lawful) to any Person, or
provided (whether lawfully or unlawfully) any favor or anything of value
(whether in the form of property or services, or in any other form) to any
Person, for the purpose of obtaining or paying for (i) favorable treatment in
securing business, or (ii) any other special concession; or
 
(f)           agreed, committed, offered or attempted to take any of the actions
described in clauses “(a)” through “(e)” above.
 
Section 2.28                  Full Disclosure. To the Company’s Knowledge,
neither this Agreement nor the Shareholder Disclosure Schedule (i) contains any
representation, warranty or information that is false or misleading with respect
to any material fact, or (ii) omits to state any material fact necessary in
order to make the representations, warranties and information contained herein
and therein, in the light of the circumstances under which such representations,
warranties and information were or will be made or provided, not false or
misleading.
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Company and each of the
Shareholders, as of the date hereof and as of the Closing Date, as set forth
below.
 
Section 3.1                    Corporate Existence and Power.  The Purchaser is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, and has all corporate power required to conduct
its business as now conducted, and is duly qualified to do business and is in
good standing in each jurisdiction in which the conduct of its business or the
ownership or leasing of its properties requires such qualification, except where
the failure to be so qualified would not have a material adverse effect on the
Purchaser’s business, financial condition or results of operations.
 
Section 3.2                    Authorization; Binding Nature of Agreement.  The
Purchaser has the absolute and unrestricted right, power and authority to
perform its obligations under this Agreement and under each Purchaser Related
Agreement to which it is a party, and the execution, delivery and performance by
the Purchaser of this Agreement and the Purchaser Related Agreements have been
duly authorized by all necessary action on the part of the Purchaser and its
board of directors.  This Agreement constitutes the legal, valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms, subject to the Bankruptcy and Equity Exception.  Upon the execution
and delivery by or on behalf of the Purchaser of each Purchaser Related
Agreement, such Purchaser Related Agreement will constitute the legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to the Bankruptcy and Equity Exception.
 
Section 3.3                    Absence of Restrictions; Required
Consents.  Neither (1) the execution, delivery or performance by the Purchaser
of this Agreement or any of the Purchaser Related Agreements, nor (2) the
consummation of transactions contemplated by this Agreement or any of the
Purchaser Related Agreements, will directly or indirectly (with or without
notice or lapse of time):
 
(a)           contravene, conflict with or result in a violation of any of the
provisions of the Purchaser Constituent Documents;
 
(b)           contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by this Agreement or any of the Purchaser Related Agreements or to
exercise any remedy or obtain any relief under, any Law or any order, writ,
injunction, judgment or decree to which the Purchaser, or any of the assets
owned, used or controlled by the Purchaser, is subject; or
 
 
29

--------------------------------------------------------------------------------

 
 
(c)           contravene, conflict with or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by the Purchaser or that otherwise relates to the business of the
Purchaser or to any of the assets owned, used or controlled by the Purchaser.
 
ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS
 
Section 4.1                    Tax Matters.
 
(a)           Tax Periods Ending on or Before the Closing Date.  The Purchaser
shall prepare or cause to be prepared and timely file or cause to be timely
filed all Tax Returns for the Company for all Tax periods ending on or prior to
the Closing Date which are filed after the Closing Date (“Pre-Closing Tax
Periods”).
 
(b)           Tax Periods Beginning Before and Ending After the Closing
Date.  The Purchaser shall prepare or cause to be prepared and timely file or
cause to be timely filed any Tax Returns of the Company for Tax periods which
begin before the Closing Date and end after the Closing Date (“Straddle Tax
Periods”).
 
(c)           Payment of Taxes.  The Shareholders shall be responsible for and
shall indemnify the Purchaser from and against, any Tax with respect to the
Company that is attributable to a Pre-Closing Tax Period or to that portion of
Straddle Tax Period that ends on the Closing Date, in each case to the extent
that such Tax exceeds the amount (if any) reflected as a current liability for
such Tax in the Final Net Book Value Schedule.  Within five (5) days prior to
the due date for the payment of any such Tax, if the amount of such Tax for
which the Shareholders are responsible pursuant to this Section 4.1 exceeds the
amount reflected as a current liability for such Tax in the Final Net Book Value
Schedule, the Shareholders shall pay to the Purchaser an amount equal to such
excess.  For purposes of this Section  4.1, in the case of any Taxes that are
imposed on a periodic basis and are payable for a Straddle Tax Period, the
portion of such Tax which relates to the portion of such Taxable period ending
on the Closing Date shall (i) in the case of any Taxes other than Taxes based
upon or related to income or receipts, be deemed to be the amount of such Tax
for the entire Tax period multiplied by a fraction the numerator of which is the
number of days in the Tax period ending on the Closing Date and the denominator
of which is the number of days in the entire Tax period, and (ii) in the case of
any Tax based upon or related to income or receipts be deemed equal to the
amount which would be payable if the relevant Tax period ended on the Closing
Date.
 
(d)           Cooperation on Tax Matters.  The Purchaser, the Company and the
Shareholders shall cooperate as and to the extent reasonably requested by the
other party, in connection with the filing of Tax Returns pursuant to this
Section 4.1 and any audit, litigation or other proceeding with respect to
Taxes.  Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder.
 
 
30

--------------------------------------------------------------------------------

 
 
(e)           Transfer Taxes.  Any Taxes or recording fees payable as a result
of the purchase and sale of the Shares or any other action contemplated hereby
(other than any federal, state, local or foreign Taxes measured by or based upon
income or gains imposed upon the Purchaser) shall be paid by the
Shareholders.  The parties shall cooperate in the preparation, execution and
filing of all returns, questionnaires, applications and other documents
regarding Taxes and all transfer, recording, registration and other fees that
become payable in connection with the transactions contemplated hereby that are
required or permitted to be filed at or prior to the Closing.
 
Section 4.2                    Non-Competition.
 
(a)           Confidential Information.  The Company and each Shareholder shall
hold in confidence at all times following the date hereof all Confidential
Information and shall not disclose, publish or make use of Confidential
Information at any time following the date hereof without the prior written
consent of the Purchaser.
 
(b)           Noncompetition.
 
(i)         Each Shareholder hereby acknowledges that (A) the Company conducts
the Business and/or has current plans to expand the Business throughout the
Territory and (B) to protect adequately the interest of the Purchaser in the
business and goodwill of the Company, it is essential that any noncompetition
covenant with respect thereto cover all of the Business and the entire
Territory.
 
(ii)         No Shareholder shall, during the Noncompete Period, in any manner,
either directly, indirectly, individually, in partnership, jointly or in
conjunction with any Person, (A) engage in the Business within the Territory, or
(B) have an equity or profit interest in, advise or render services (of an
executive, marketing, manufacturing, research and development, administrative,
financial, consulting or other nature) or lend money to any Person that engages
in the Business within the Territory.  Notwithstanding the foregoing, the
continued ownership of SERES Engineering Services, LLC, formerly Advent
Services, LLC (“SERES”)  by the Shareholders, SERES’s continued pursuit of the
Business within the Territory and Kenna Sellers’ expenditure of up to eight
hours per week on the financial management process for SERES (but not marketing
for or operational management of SERES) shall not constitute a violation of this
Section 4.2(b); provided, that, such ownership is passive in nature other than
Ms. Sellers’ services described above.
 
(c)           Nonsolicitation.  No Shareholder shall, during the Noncompete
Period, in any manner, directly, indirectly, individually, in partnership,
jointly or in conjunction with any Person including through SERES: (i) (A)
recruit or solicit or attempt to recruit or solicit, on any of their behalves or
on behalf of any other Person, any employee of the Company or an Affiliate
thereof, (B) encourage any Person (other than the Purchaser or one of its
Affiliates) to recruit or solicit any employee of the Company or an Affiliate
thereof, or (C) otherwise encourage any employee of the Company or an Affiliate
thereof to discontinue his or her employment by the Company or one of its
Affiliates; (ii) solicit any customer of the Company or an Affiliate thereof who
is or has been a customer on or prior to the Closing Date for the purpose of
providing, distributing or selling products or services similar to those sold or
provided by the Company; or (iii) persuade or attempt to persuade any customer
or supplier of the Company (or any of its Affiliates) to terminate or modify
such customer’s or supplier’s relationship with the Company (or any of its
Affiliates).
 
 
31

--------------------------------------------------------------------------------

 
 
(d)           Severability.  In the event a judicial or arbitral determination
is made that any provision of this Section 4.2 constitutes an unreasonable or
otherwise unenforceable restriction against the Shareholders, the provisions of
this Section 4.2 shall be rendered void only to the extent that such judicial or
arbitral determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to the Shareholders.  In this regard, any judicial
authority construing this Agreement shall be empowered to sever any portion of
the Territory, any prohibited business activity or any time period from the
coverage of this Section 4.2 and to apply the provisions of this Section 4.2 to
the remaining portion of the Territory, the remaining business activities and
the remaining time period not so severed by such judicial or arbitral
authority.  Moreover, notwithstanding the fact that any provision of this
Section 4.2 is determined not to be specifically enforceable, the Purchaser
shall nevertheless be entitled to recover monetary damages as a result of the
breach of such provision by any Shareholder.  The time period during which the
prohibitions set forth in this Section 4.2 shall apply shall be tolled and
suspended for a period equal to the aggregate time during which a Shareholder
violates such prohibitions in any respect.
 
(e)           Injunctive Relief.  Any remedy at law for any breach of the
provisions contained in this Section 4.2 shall be inadequate and the Purchaser
shall be entitled to injunctive relief in addition to any other remedy the
Purchaser might have hereunder.
 
Section 4.3                    Release.  In consideration for the Purchase
Price, as of and following the Closing Date, each Shareholder knowingly,
voluntarily and unconditionally releases, forever discharges, and covenants not
to sue the Company from or for any and all claims, causes of action, demands,
suits, debts, obligations, liabilities, damages, losses, costs and expenses
(including attorneys’ fees) of every kind or nature whatsoever, known or
unknown, actual or potential, suspected or unsuspected, fixed or contingent,
that such Shareholder has or may have, now or in the future, arising out of,
relating to, or resulting from any act or omission, error, negligence, breach of
contract, tort, violation of law, matter or cause whatsoever from the beginning
of time to the Closing Date; provided, however, that the foregoing release shall
not apply to any claims arising out of this Agreement.
 
Section 4.4                    Maintenance of Insurance.  Following the Closing,
Purchaser will establish and maintain (on an ongoing basis) coverage under
Purchaser’s insurance programs for all of such of Company’s risks and
liabilities existing prior to the Closing Date on terms (including retroactive
dates to 1992 for professional liability) in an amount at least equal to the
insurance coverages maintained by the Company as of the Closing Date as
reflected on Section 2.21 of the Shareholder Disclosure Schedule.  In connection
therewith, the officers, directors, employees and subcontractors of the Company
will be insured under such coverages for such pre-closing date liabilities and
risks to the same extent reflected in such pre-Closing Company coverage,
provided that the Shareholders shall be responsible for the payment of any and
all deductibles or self-insured retentions relating to any covered claims;
provided that such Shareholders responsibility shall not exceed deductible and
retention amounts calculated based on the terms in effect under the Company’s
policies immediately prior to the Closing Date.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE V
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASER
 
The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement and the Purchaser Related Agreements are subject to the
satisfaction (or written waiver by the Purchaser), at or prior to the Closing,
of each of the following conditions:
 
Section 5.1                    Accuracy of Representations.  Each of the
representations and warranties of the Company and the Shareholders contained in
this Agreement that are qualified as to materiality shall be true and correct in
all respects, and each of the representations and warranties of the Company and
the Shareholders contained in this Agreement that are not qualified shall be
true and correct in all material respects, in each case, as of the date of the
Closing Date.
 
Section 5.2                    Consents.  All consents, approvals, orders or
authorizations of, or registrations, declarations or filings with any Person
required in connection with the execution, delivery or performance hereof shall
have been obtained or made and shall be in full force and effect, in each case
in form and substance reasonably satisfactory to the Purchaser.
 
Section 5.3                    Ancillary Agreements and Deliveries.  The
Shareholders shall have delivered, or caused to be delivered, to the Purchaser
the documents listed in Section 7.2, each of which shall be in full force and
effect.
 
Section 5.4                    Payoff Letters.  The Shareholders shall have
delivered, or caused to be delivered, to the Purchaser payoff letters (the
“Payoff Letters”), reasonably satisfactory to the Purchaser, evidencing that the
Closing Date Indebtedness shall be repaid in full by such disbursement of a
portion of the Purchase Price, including a Payoff Letter for the Company’s line
of credit.
 
Section 5.5                    Release of Encumbrances.  The Shareholders shall
have delivered, or caused to be delivered, to the Purchaser evidence reasonably
satisfactory to the Purchaser that all Encumbrances (other than Permitted
Encumbrances) affecting any of the assets of the Company have been released, or
will be released upon repayment of the Closing Date Indebtedness pursuant
hereto.
 
Section 5.6                    No Restraints.  No temporary restraining order,
preliminary or permanent injunction or other Order preventing the consummation
of the transactions contemplated hereby shall have been issued by any
Governmental Body, and there shall not be any Law enacted or deemed applicable
that makes the Closing illegal.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 5.7                    No Litigation.  There shall not be pending or
threatened any Legal Proceeding by or before any Governmental Body against the
Purchaser, a Shareholder or the Company (a) seeking to restrain or prohibit the
Purchaser’s direct or indirect ownership or operation of all or a significant
portion of the business and assets of the Company, or to compel the Purchaser or
any of its Affiliates to dispose of or hold separate any significant portion of
the business or assets of the Company, (b) seeking to restrain or prohibit or
make materially more costly the consummation of the transactions contemplated by
this Agreement, or seeking to obtain from the Purchaser or the Company any
material damages, (c) seeking to impose limitations on the ability of the
Purchaser to acquire or hold, or exercise full rights of ownership of the
Shares, or (d) which otherwise could reasonably be expected to have a Material
Adverse Effect.
 
Section 5.8                    Employee Matters.  The Company shall have made,
or caused to be made, all contributions and paid all premiums under each Company
Benefit Plan and ERISA Affiliate Plan, other than a pension benefit plan within
the meaning of ERISA § 3(2), with respect to periods ending on or prior to the
Closing Date.  If and as requested by the Purchaser, the Company shall have
terminated certain or all of the Company Benefit Plans and shall bear all the
expenses of terminating such plans.
 
Section 5.9                    Related Party Transactions.  The Company shall
caused to be paid to the Company all amounts owed to such the Company by any
Shareholder or any Related Party.  At and as of the Closing Date, any debts of
the Company owed to any of the Shareholders or to any Related Party shall be
canceled, except those obligations owed to any such Shareholder or Related Party
in respect of his or her employment with the Company.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY AND THE
SHAREHOLDERS
 
The obligations of the Company and the Shareholders to consummate the
transactions contemplated by this Agreement and the Shareholder Related
Agreements are subject to the satisfaction (or written waiver), at or prior to
the Closing, of the following conditions:
 
Section 6.1                    Accuracy of Representations.  Each of the
representations and warranties of the Purchaser contained in this Agreement
shall be true and correct in all material respects as of the Closing Date.
 
Section 6.2                    Ancillary Agreements and Deliveries.  The
Purchaser shall have delivered, or caused to be delivered, to the Shareholders
the items listed in Section 7.3, each of which, in the case of agreements and
documents, shall be in full force and effect.
 
Section 6.3                    No Restraints.  No temporary restraining order,
preliminary or permanent injunction or other Order preventing the consummation
of the transactions contemplated hereunder shall have been issued by any
Governmental Body and shall remain in effect, and there shall not be any Law
enacted or deemed applicable to the transactions contemplated hereunder that
makes the Closing illegal.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 6.4                    Consents.  All consents approvals, orders or
authorizations of, or registrations, declarations or filings with, any
Governmental Body shall have been obtained or made on terms and conditions
reasonably satisfactory to the Shareholders.
 
ARTICLE VII
CLOSING
 
Section 7.1                    Closing.  Unless otherwise mutually agreed in
writing between the Purchaser and the Shareholders, the Closing shall take place
at the offices of Paul, Hastings, Janofsky & Walker LLP, 600 Peachtree Street,
N.E., Suite 2400, Atlanta, Georgia 30308 promptly upon signing of this
Agreement.
 
Section 7.2                    Shareholder and Company Closing Deliveries.  At
the Closing, the Shareholders and the Company, as applicable, shall deliver, or
cause to be delivered, to the Purchaser the following:
 
(a)           certificates representing the Shares, duly endorsed in blank or
accompanied by duly executed stock powers or other instruments of
assignment  requested by and reasonably satisfactory in form and substance to
the Purchaser;
 
(b)           the Closing Date Indebtedness Statement in accordance with Section
1.3;
 
(c)           the organizational record books, minute books and corporate seal
of the Company;
 
(d)           a Payoff Letter showing satisfaction in full of the Company’s line
of credit upon disbursement of a portion of the Purchase Price in repayment of
amounts owed under such line and the full release of any related Encumbances;
 
(e)           the employment agreements attached hereto as Exhibits 7.2(e)(1)
and (2) with Jeffrey Smoak and Kenna Sellers, respectively, and the retention
agreements in the form attached hereto as Exhibit 7.2(e)(3) executed by Richard
Coomes, Todd Moody, Rodney Truman, Mark Stoker and Larry Fowler;
 
(f)           written resignations of the directors and officers of the Company,
effective as of the Closing Date;
 
(g)          a certificate, dated as of the Closing Date, signed by the
Secretary of the Company (i) attaching copies of the certificate of
incorporation and bylaws, and any amendments thereto, of the Company, (ii)
attaching a true, correct and complete copy of the stock ledger of the Company
from the date of its incorporation through the Closing Date, (iii) certifying
that attached thereto are true, correct and complete copies of action by written
consent or resolutions duly adopted by the Board of Directors of the Company
which authorize and approve the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, (iv)
certifying the good standing of the Company in its jurisdiction of incorporation
and in each other jurisdiction in which it is qualified to do business, and that
there are no proceedings for the dissolution or liquidation of the Company, and
(v) certifying the incumbency, signature and authority of the officers of the
Company authorized to execute, deliver and perform this Agreement and all other
documents, instruments or agreements related thereto executed or to be executed
by the Company; and
 
 
35

--------------------------------------------------------------------------------

 
 
(h)           all other documents required to be entered into by the Company and
the Shareholders pursuant hereto or reasonably requested by the Purchaser to
convey the Shares to the Purchaser or to otherwise consummate the transactions
contemplated hereby, including the documents listed in Section 7.2.
 
Section 7.3                    Purchaser Closing Deliveries.  At the Closing,
the Purchaser shall deliver, or cause to be delivered, to the Shareholder
Representative the following:
 
(a)           the portion of the Purchase Price to be paid at the Closing
pursuant to Section 1.4(a)(ii), and shall pay the Closing Date Indebtedness
pursuant to Section 1.4(a)(i), paid and delivered in accordance with each such
Section;
 
(b)           the Seller Notes; and
 
(c)           and all other documents required to be entered into or delivered
by the Purchaser at or prior to the Closing pursuant hereto.
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.1                    Indemnification Obligations of the
Shareholders.  From and after the Closing, the Shareholders shall, jointly and
severally, indemnify and hold harmless the Purchaser Indemnified Parties from
and against, and compensate, reimburse and pay the Purchaser Indemnified Parties
for, any and all Losses arising out of or relating to:
 
(a)           any inaccuracy in or breach of any representation or warranty of
the Company or the Shareholders set forth in this Agreement or any other
Shareholder Related Agreement (without giving effect to any materiality
qualification contained in such representation or warranty), provided, that,
with respect to the representations set forth in Sections 2.1 through 2.5, 2.7,
2.9 through 2.13, 2.19, 2.21, 2.22 and 2.24 through 2.28 any inaccuracy in or
breach of any such representation or warranty as to which the Company or
Shareholder making such representation or warranty had Knowledge;
 
(b)           any breach of any covenant, agreement or undertaking made by the
Company or the Shareholders in this Agreement or in any Shareholder Related
Agreement;
 
(c)           any of the Company Benefit Plans in respect of or relating to any
period ending on or prior to the Closing Date, including the termination thereof
pursuant to Section 5.8, if termination is requested by Purchaser;
 
(d)           any liability or obligation of the Company for (i) any Taxes that
are the responsibility of the Shareholders pursuant to Section 4.1, (ii) any
Taxes incurred in any Tax period beginning after the Closing Date but arising
from the settlement or other resolution with any Governmental Body of an
asserted Tax liability which relates to any Tax period or portion thereof ending
on or before the Closing Date, or (iii) the unpaid Taxes of any Person under
Treasury Regulations Section 1.1502-6 (or any similar provision of other
federal, provincial, state, local or foreign Law), as a transferee or successor,
by Contract or otherwise, in each case whether or not disclosed to the Purchaser
in any Schedules to this Agreement, the Company Financial Statements or
otherwise;
 
 
36

--------------------------------------------------------------------------------

 
 
(e)           the Closing Date Indebtedness; or
 
(f)            a claim by Mr. Viebrock regarding ownership of Company Common
Stock as discussed in Section 2.5 of the Shareholder Disclosure Schedule.
 
The Losses of the Purchaser Indemnified Parties described in this Section 8.1 as
to which the Purchaser Indemnified Parties are entitled to indemnification are
collectively referred to as “Purchaser Losses.”
 
Section 8.2                    Indemnification Obligations of the
Purchaser.  From and after the Closing, the Purchaser shall indemnify and hold
harmless the Shareholder Indemnified Parties from and against, and  compensate,
reimburse and pay the Shareholder Indemnified Parties for, any and all Losses
arising out of or relating to:
 
(a)           any inaccuracy in or breach of any representation or warranty of
the Purchaser set forth in this Agreement or in any Purchaser Related Agreement
(without giving effect to any materiality qualification or contained in such
representation or warranty); or
 
(b)           any breach of any covenant, agreement or undertaking made by the
Purchaser in this Agreement or in any Purchaser Related Agreement.
 
The Losses of the Shareholder Indemnified Parties described in this Section 8.2
as to which the Shareholder Indemnified Parties are entitled to indemnification
are collectively referred to as “Shareholder Losses.”
 
Section 8.3                    Indemnification Procedure.
 
(a)           Promptly following receipt by an Indemnified Party of notice by a
third party (including any Governmental Body) of any complaint, dispute or claim
or the commencement of any audit, investigation, action or proceeding with
respect to which such Indemnified Party may be entitled to indemnification
pursuant hereto (a “Third-Party Claim”), such Indemnified Party shall provide
written notice thereof to the party obligated to indemnify under this Agreement
(the “Indemnifying Party”), provided, however, that the failure to so notify the
Indemnifying Party shall relieve the Indemnifying Party from liability hereunder
with respect to such Third-Party Claim only if, and only to the extent that,
such failure to so notify the Indemnifying Party results in the forfeiture by
the Indemnifying Party of rights and defenses otherwise available to the
Indemnifying Party with respect to such Third-Party Claim.  The Indemnifying
Party shall have the right, upon written notice delivered to the Indemnified
Party within twenty (20) days thereafter assuming full responsibility for any
Purchaser Losses or Shareholder Losses (as the case may be) resulting from such
Third-Party Claim, to assume the defense of such Third-Party Claim, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of the fees and disbursements of such counsel.  In the event,
however, that the Indemnifying Party declines or fails to assume the defense of
such Third-Party Claim on the terms provided above or to employ counsel
reasonably satisfactory to the Indemnified Party, in either case within such
twenty (20)-day period, then any Purchaser Losses or any Shareholder Losses (as
the case may be), shall include the reasonable fees and disbursements of counsel
for the Indemnified Party as incurred.  In any Third-Party Claim for which
indemnification is being sought hereunder the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such Third-Party
Claim, shall have the right to participate in such matter and to retain its own
counsel at such Party’s own expense.  The Indemnifying Party or the Indemnified
Party (as the case may be) shall at all times use reasonable efforts to keep the
Indemnifying Party or Indemnified Party (as the case may be) reasonably apprised
of the status of the defense of any matter the defense of which it is
maintaining and to cooperate in good faith with each other with respect to the
defense of any such matter.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           No Indemnified Party may settle or compromise any Third-Party
Claim or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder without the prior written consent of
the Indemnifying Party (which may not be unreasonably withheld or delayed),
unless (i) the Indemnifying Party fails to assume and maintain diligently the
defense of such Third-Party Claim pursuant to Section 8.3(a) or (ii) such
settlement, compromise or consent includes an unconditional release of the
Indemnifying Party and its officers, directors, employees and Affiliates from
all liability arising out of, or related to, such Third-Party Claim and such
release does not contain any admission or statement acknowledging any wrongdoing
or liability on behalf of the Indemnifying Party.  An Indemnifying Party may
not, without the prior written consent of the Indemnified Party, settle or
compromise any Third-Party Claim or consent to the entry of any judgment with
respect to which indemnification is being sought hereunder unless such
settlement, compromise or consent (i) includes an unconditional release of the
Indemnified Party and its officers, directors, employees and Affiliates from all
liability arising out of, or related to, such Third-Party Claim, (ii) does not
contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Indemnified Party, and (iii) does not contain any equitable order,
judgment or term that in any manner affects, restrains or interferes with the
business of the Indemnified Party or any of the Indemnified Party’s Affiliates.
 
(c)           In the event an Indemnified Party claims a right to payment
pursuant hereto with respect to any matter not involving a Third Party Claim (a
“Direct Claim”), such Indemnified Party shall send written notice of such claim
to the appropriate Indemnifying Party (a “Notice of Claim”).  Such Notice of
Claim shall specify the basis for such Direct Claim.  The failure by any
Indemnified Party so to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified Party
with respect to any Direct Claim made pursuant to this Section 8.3(c), it being
understood that Notices of Claim in respect of a breach of a representation or
warranty must be delivered prior to the expiration of the survival period for
such representation or warranty under Section 8.4.  In the event the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
following its receipt of such Notice of Claim that the Indemnifying Party
disputes its liability to the Indemnified Party under this Article VIII or the
amount thereof, the Direct Claim specified by the Indemnified Party in such
Notice of Claim shall be conclusively deemed a liability of the Indemnifying
Party under this Article VIII, and the Indemnifying Party shall pay the amount
of such liability to the Indemnified Party on demand or, in the case of any
notice in which the amount of the Direct Claim (or any portion of the Direct
Claim) is estimated, on such later date when the amount of such Direct Claim (or
such portion of such Direct Claim) becomes finally determined.  In the event the
Indemnifying Party has timely disputed its liability with respect to such Direct
Claim as provided above, as promptly as reasonably practicable, such Indemnified
Party and the appropriate Indemnifying Party shall establish the merits and
amount of such Direct Claim (by mutual agreement, litigation or otherwise) and,
within five (5) Business Days following the final determination of the merits
and amount of such Direct Claim, the Indemnifying Party shall pay to the
Indemnified Party immediately available funds in an amount equal to such Direct
Claim as determined hereunder.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 8.4                    Survival Period.  The representations and
warranties made by the parties herein shall not be extinguished by the Closing,
but shall survive the Closing for, and all claims for indemnification in
connection therewith shall be asserted not later than, the two-year anniversary
of the Closing Date; provided, however, that (a) each of the representations and
warranties contained in  Section 2.1 (Organization; Standing and Power;
Subsidiaries), Section 2.3 (Authority; Binding Nature of Agreement), Section 2.5
(Capitalization), Section 3.1 (Corporate Existence and Power) and Section 3.2
(Authorization), and any claim for fraud or intentional misconduct shall survive
the Closing without limitation as to time, and the period during which a claim
for indemnification may be asserted in connection therewith shall continue
indefinitely, and (b) each of the representations and warranties contained in
Section 2.16 (Tax Matters),  Section 2.17 (Employee Benefit Plans), Section 2.18
(Employee Matters), Section 2.19 (Labor Matters) and Section 2.20 (Environmental
Matters) shall survive the Closing until, and all claims for indemnification in
connection therewith shall be asserted not later than the date of expiration of
any statute of limitations applicable to the rights of any Person to bring any
claim with respect to such matters.  The covenants and agreements of the parties
hereunder shall survive without limitation as to time, and the period during
which a claim for indemnification may be asserted in connection therewith shall
continue indefinitely.  Notwithstanding the foregoing, if, prior to the close of
business on the last day a claim for indemnification may be asserted hereunder,
an Indemnifying Party shall have been properly notified of a claim for indemnity
hereunder and such claim shall not have been finally resolved or disposed of at
such date, such claim shall continue to survive and shall remain a basis for
indemnity hereunder until such claim is finally resolved or disposed of in
accordance with the terms hereof.
 
Section 8.5                    Liability Limits.
 
(a)           Notwithstanding anything to the contrary set forth herein, the
Purchaser Indemnified Parties shall not make a claim against the Shareholders
for indemnification under Section 8.1(a) for Purchaser Losses unless and until
the aggregate amount of such Purchaser Losses exceeds $25,000 (the “Purchaser
Basket”), in which event the Purchaser Indemnified Parties may claim
indemnification for all Purchaser Losses, including the initial $25,000.  The
total aggregate liability of the Shareholders for Purchaser Losses with respect
to any claims made pursuant to Section 8.1(a) shall be limited to 35% of the
aggregate Purchase Price (the “Purchaser Cap”).  Notwithstanding the foregoing,
the limitations set forth in this Section 8.5 shall not apply to any Purchaser
Losses arising out of or related to fraud or willful misconduct or a breach of
any representations and warranties contained in Sections 2.1, 2.3, 2.5, or 2.16,
and the Shareholders shall be liable for all Purchaser Losses with respect
thereto.
 
 
39

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything herein to the contrary any Loss otherwise
indemnifiable hereunder shall be reduced by any amount recovered in connection
therewith under any insurance policy.
 
Section 8.6                    Investigations.  The respective representations
and warranties of the parties contained in this Agreement or any certificate or
other document delivered by any party at or prior to the Closing and the rights
to indemnification set forth in this Article VIII shall not be deemed waived or
otherwise affected by any investigation made, or Knowledge acquired, by a party.
 
Section 8.7                    Offset Against Seller Notes and Contingent
Consideration.  In the event Purchaser shall suffer any Losses for which
Purchaser is entitled to recovery under this Article VIII, Purchaser shall,
subject to compliance with the procedures set forth in Section 8.3 set off an
amount equal to such finally determined Losses first by offsetting an amount
equal to the aggregate amount of such Losses against the total principal and
accrued interest outstanding under the Seller Notes pro-rata among such notes
and, second, from any Contingent Consideration that becomes payable pursuant to
Section 1.6.  Purchaser shall not be entitled to set off more than once for the
same Losses.  To the extent that the above rights of set off are not sufficient
to satisfy a claim for Losses, Purchaser should be entitled to recover for such
Losses directly from the Shareholders giving such indemnification.
 
Section 8.8                    Exclusive Remedy.  Except for actions grounded in
fraud, from and after the Closing, the indemnities provided in this Article VIII
shall constitute the sole and exclusive remedy of any Indemnified Party for
damages arising out of, resulting from or incurred in connection with any claims
related to this Agreement or arising out of the transactions contemplated
hereby; provided, however, that this exclusive remedy for damages does not
preclude a party from bringing an action for specific performance or other
equitable remedy to require a party to perform its obligations under this
Agreement or any agreement entered into in connection herewith.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS
 
Section 9.1                    Further Assurances.  Each party hereto shall
execute and cause to be delivered to each other party hereto such instruments
and other documents, and shall take such other actions, as such other party may
reasonably request (prior to, at or after the Closing) for the purpose of
carrying out or evidencing any of the transactions contemplated by this
Agreement.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 9.2                    Fees and Expenses.  Each party to this Agreement
shall bear and pay all fees, costs and expenses (including legal fees and
accounting fees) that have been incurred or that are incurred by such party in
connection with the transactions contemplated by this Agreement; provided,
however, that the Shareholders shall be responsible for all Transaction
Expenses.
 
Section 9.3                    Waiver; Amendment.  Any agreement on the part of
a party to any extension or waiver of any provision hereof shall be valid only
if set forth in an instrument in writing signed on behalf of such party.  A
waiver by a party of the performance of any covenant, agreement, obligation,
condition, representation or warranty shall not be construed as a waiver of any
other covenant, agreement, obligation, condition, representation or warranty.  A
waiver by any party of the performance of any act shall not constitute a waiver
of the performance of any other act or an identical act required to be performed
at a later time.  This Agreement may not be amended, modified or supplemented
except by written agreement of the parties.
 
Section 9.4                    Entire Agreement.  This Agreement, the Seller
Notes and the confidentiality agreement between the Purchaser and the Company
dated May 11, 2009 constitute the entire agreement among the parties to this
Agreement and supersedes all other prior agreements and understandings, both
written and oral, among or between any of the parties with respect to the
subject matter hereof and thereof.
 
Section 9.5                    Execution of Agreement; Counterparts; Electronic
Signatures.
 
(a)           This Agreement may be executed in several counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument, and shall become effective when counterparts have been signed
by each of the parties and delivered to the other parties; it being understood
that all parties need not sign the same counterparts.
 
(b)           The exchange of copies of this Agreement and of signature pages by
facsimile transmission (whether directly from one facsimile device to another by
means of a dial-up connection or whether mediated by the worldwide web), by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by combination of such means, shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes.  Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.
 
Section 9.6                    Governing Law.  This Agreement shall be construed
in accordance with, and governed in all respects by, the internal laws of the
State of New York (without giving effect to principles of conflicts of laws).
 
 
41

--------------------------------------------------------------------------------

 
 
Section 9.7                    WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
Section 9.8                    Assignment and Successors.  No party may assign
any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other parties, except that the
Purchaser may assign any of its rights and delegate any of its obligations under
this Agreement to any Affiliate of the Purchaser.  If Purchaser assigns its
obligations under the Seller Notes or otherwise under this Agreement to an
Affiliate, such Affiliate’s obligations shall be unconditionally guaranteed by
Purchaser.  Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the parties.
 
Section 9.9                    Parties in Interest.  Except for the provisions
of Article VIII, none of the provisions of this Agreement is intended to provide
any rights or remedies to any Person other than the parties hereto and their
respective successors and assigns (if any).
 
Section 9.10                  Notices.  All notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (a) delivered to the appropriate address
by hand or by nationally recognized overnight courier service (costs prepaid),
or (b) sent by facsimile or e-mail with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in clause
(a), in each case to the following addresses, facsimile numbers or e-mail
addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):
 
The Company (prior to the Closing) and the Shareholders:
1780 James Basford Place
Mt Pleasant, SC 29466
Attention:  Kenna Sellers
E-mail address: kesellers@adventenv.com
 
The Company (prior to the Closing) and the Shareholders:
50 Pelican Reach
Isle of Palms, SC 29451
Attention:  Jeffrey C. Smoak
E-mail address: jcsmoak@adventenv.com
 
with a mandatory copy to (which copy shall not constitute notice):
Dr. Karl J. Duff, PhD, J.D.
Professional Liability Consultants, LLC
2205 Riverstone Blvd.
Suite 108
Riverstone Professional Building
Canton, GA 30114
Fax no.:  (770) 345-3573
E-mail address:  kduff@tempus-plc.com
 
 
42

--------------------------------------------------------------------------------

 
 
Purchaser:             Versar, Inc.
6850 Versar Center
Springfield VA 22151
Attention:              James C. Dobbs
Fax no.:                   (703) 642-6942
E-mail address:      jdobbs@versar.com
 
with a mandatory copy to (which copy shall not constitute notice):
Paul Hastings, Janofsky & Walker LLP
600 Peachtree Street, N.E.
Suite 2400
Atlanta, GA 30308
Attention:              Elizabeth H. Noe
Fax no.:                   (404) 685-5287
E-mail address:     elizabethnoe@paulhastings.com
 
Section 9.11                  Construction; Usage.
 
(a)           Interpretation.  In this Agreement, unless a clear contrary
intention appears:
 
(i)           the singular number includes the plural number and vice versa;
 
(ii)          reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;
 
(iii)         reference to any gender includes each other gender;
 
(iv)         reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;
 
(v)          reference to any Law means such Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any Law means that provision of such Law from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
 
(vi)         “hereunder,” “hereof,” “hereto,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;
 
 
43

--------------------------------------------------------------------------------

 
 
(vii)       “including” means including without limiting the generality of any
description preceding such term; and
 
(viii)      references to documents, instruments or agreements shall be deemed
to refer as well to all addenda, exhibits, schedules or amendments thereto.
 
(b)           Legal Representation of the Parties.  This Agreement was
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.
 
(c)           Headings.  The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
Section 9.12                  Enforcement of Agreement. The parties acknowledge
and agree that the Purchaser would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms and that any breach of this Agreement by the Company or the Shareholders
could not be adequately compensated in all cases by monetary damages
alone.  Accordingly, in addition to any other right or remedy to which the
Purchaser may be entitled, at law or in equity, it shall be entitled to enforce
any provision of this Agreement by a decree of specific performance and
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
 
Section 9.13                  Severability.  If any provision of this Agreement
is held invalid or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.
 
Section 9.14                  Schedules and Exhibits.  The Schedules and
Exhibits (including the Shareholder Disclosure Schedule) are hereby incorporated
into this Agreement and are hereby made a part hereof as if set out in full
herein.
 
*       *       *
 
 
44

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed,
as of the date first above written.
 

 
PURCHASER:
     
VERSAR, INC.
     
By: 
/s/ Michael J. Abram    
Name: 
Michael J. Abram    
Title:
Senior Vice President          
COMPANY:
     
ADVENT ENVIRONMENTAL, INC.
     
By: 
/s/ Jeffrey C. Smoak    
Name:
Jeffrey C. Smoak    
Title:
President          
SHAREHOLDERS:
  /s/ Kenna E. Sellers    
Kenna E. Sellers
  /s/ Jeffrey C. Smoak    
Jeffrey Smoak
  Margaret M. Spicher by Kenna Sellers attorney in fact    
The Mark A. Sellers Revocable Life Insurance Trust, through Margaret Mitchum
Spicher, Trustee
  Kenna E. Sellers    
The Mark A. Sellers Revocable Life Insurance Trust, through Kenna E. Sellers,
Trustee

 
[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
“Accounting Referee” has the meaning set forth in Section 1.5(c).
 
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by or under common control with such Person.
 
“Agreement” means this Stock Purchase Agreement, as amended from time to time.
 
“Applicable Benefit Laws” mean all Laws applicable to any Company Benefit Plan
or ERISA Affiliate Plan.
 
“Balance Sheet” has the meaning set forth in Section 2.6(a).
 
“Bankruptcy and Equity Exception” has the meaning set forth in Section 2.3.
 
“Business” means environmental and compliance consulting including munitions
response, pollution prevention, restoration, and engineering support for these
aforementioned services.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the City of New York, New York.
 
“Closing” means the consummation of the purchase and sale of the Shares, as set
forth in Article VII of this Agreement.
 
“Closing Date” means the date on which the Closing occurs.
 
“Closing Date Indebtedness” means any indebtedness of any of the Company with
respect to (a) borrowed money and (b) notes payable, as of the Closing Date.
 
“Closing Date Indebtedness Statement” has the meaning set forth in Section 1.3.
 
“Code” means the United States Internal Revenue Code of 1986.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Benefit Plan” means each Employee Benefit Plan sponsored or maintained
or required to be sponsored or maintained at any time by the Company or to which
the Company makes or has made, or has or has had an obligation to make,
contributions at any time, or with respect to which the Company has any
liability or obligation.
 
“Company Constituent Documents” has the meaning set forth in Section 2.2.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Company Common Stock” means the common stock, no par value per share, of the
Company.
 
“Company Contract” means any Contract, including any amendment or supplement
thereto, (a) to which any of the Company is a party, (b) by which any of the
Company or any of their respective assets is or may become bound or under which
any of the Company has, or may become subject to, any obligation or (c) under
which any of the Company has or may acquire any right or interest.
 
“Company Financial Statements” has the meaning set forth in Section 2.6(a).
 
“Company Intellectual Property” means all Intellectual Property owned by,
licensed to or used by any of the Company.
 
“Company Losses” has the meaning set forth in Section 8.2.
 
“Company Proprietary Software” means all Software owned by the Company.
 
“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, filed in the name of, or licensed to the
Company.
 
“Confidential Information” means any data or information concerning the Company
(including trade secrets), without regard to form, regarding (for example and
including) (a) business process models, (b) proprietary software, (c) research,
development, products, services, marketing, selling, business plans, budgets,
unpublished financial statements, licenses, prices, costs, Contracts, suppliers,
customers, and customer lists, (d) the identity, skills and compensation of
employees, contractors, and consultants, (e) specialized training or
(f) discoveries, developments, trade secrets, processes, formulas, data, lists,
and all other works of authorship, mask works, ideas, concepts, know-how,
designs, and techniques, whether or not any of the foregoing is or are
patentable, copyrightable, or registrable under any intellectual property Laws
or industrial property Laws in the United States or elsewhere.  Notwithstanding
the foregoing, no data or information constitutes “Confidential Information” if
such data or information is publicly known and in the public domain through
means that do not involve a breach by the Company or a Shareholder of any
covenant or obligation set forth in this Agreement.
 
“Contingent Consideration” has the meaning set forth in Section 1.6(a).
 
“Contract” means any written, oral or other agreement, contract, subcontract,
task or delivery order, lease, understanding, instrument, note, warranty,
license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature, whether express or implied.
 
“Direct Claim” has the meaning set forth in Section 8.3(c).
 
“EBITDA” has the meaning set forth in Section 1.6(a).
 
 
A-2

--------------------------------------------------------------------------------

 
 
“EBITDA Statement” has the meaning set forth in Section 1.6(b).
 
“Employee” means an employee of any of the Company.
 
“Employee Benefit Plan” means with respect to any Person, each plan, fund,
program, agreement, arrangement or scheme, including each plan, fund, program,
agreement, arrangement or scheme maintained or required to be maintained under
applicable Laws, that is at any time sponsored or maintained or required to be
sponsored or maintained by such Person or to which such Person makes or has
made, or has or has had an obligation to make, contributions providing benefits
to the current and former employees, directors, managers, officers, consultants,
independent contractors, contingent workers or leased employees of such Person
or the dependents of any of them (whether written or oral), or with respect to
which such Person has any liability or obligation, including (a) each deferred
compensation, bonus, incentive compensation, pension, retirement, employee stock
ownership, stock purchase, stock option, profit sharing or deferred profit
sharing, stock appreciation, phantom stock plan and other equity compensation
plan, “welfare” plan (within the meaning of Section 3(1) of ERISA, determined
without regard to whether such plan is subject to ERISA), (b) each “pension”
plan (within the meaning of Section 3(2) of ERISA, determined without regard to
whether such plan is either subject to ERISA or is tax-qualified under the
Code), (c) each severance plan or agreement, and each other plan providing
health, vacation, supplemental unemployment benefit, hospitalization insurance,
medical, dental, disability, life insurance, death or survivor benefits, fringe
benefits or legal benefits, and (d) each other employee benefit plan, fund,
program, agreement or arrangement.
 
“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, claim, infringement, interference, option, right of first
refusal, preemptive right, community property interest or restriction of any
nature affecting property, real or personal, tangible or intangible, including
any restriction on the voting of any security, any restriction on the transfer
of any security or other asset, any restriction on the receipt of any income
derived from any asset, any restriction on the use of any asset, any restriction
on the possession, exercise or transfer of any other attribute of ownership of
any asset, any lease in the nature thereof and any filing of or agreement to
give any financing statement under the Uniform Commercial Code (or equivalent
statute of any jurisdiction).
 
“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity.
 
“Environmental Law” means any federal, state, local or foreign Law relating to
pollution or protection of human health or the environment (including ambient
air, surface water, ground water, land surface or subsurface strata), including
any law or regulation relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern.
 
 
A-3

--------------------------------------------------------------------------------

 
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any Person that together with the Company would be
deemed a “single employer” within the meaning of Section 414 of the Code.
 
“ERISA Affiliate Plan” means each Employee Benefit Plan sponsored or maintained
or required to be sponsored or maintained at any time by any ERISA Affiliate, or
to which such ERISA Affiliate makes or has made, or has or has had an obligation
to make, contributions at any time, or with respect to which such ERISA
Affiliate has any liability or obligation.
 
“Final Net Book Value Schedule” means the Net Book Value Schedule, as finally
determined pursuant to Section 1.5.
 
“FMLA” means the United States Family and Medical Leave Act.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Governmental Authorization” means any (a) approval, permit, license,
certificate, franchise, permission, clearance, registration, qualification or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Law or (b) right
under any Contract with any Governmental Body.
 
“Government Bid” means any quotation, bid or proposal submitted to any
Governmental Body or any proposed prime contractor or higher-tier subcontractor
of any Governmental Body.
 
“Governmental Body” means any (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
(b) federal, state, local, municipal, foreign, supranational or other government
or (c) governmental, self-regulatory or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).
 
“Government Contract” means any prime contract, subcontract, letter contract,
purchase order, task order or delivery order executed or submitted to or on
behalf of any Governmental Body or any prime contractor or higher-tier
subcontractor, or under which any Governmental Body or any such prime contractor
or subcontractor otherwise has or may acquire any right or interest.
 
“HMO” has the meaning set forth in Section 2.17(i).
 
“Holdback Amount” has the meaning set forth in Section 1.4(a)(iii).
 
“Indemnified Party” means a Purchaser Indemnified Party or a Shareholder
Indemnified Party.
 
“Indemnifying Party” has the meaning set forth in Section 9.3(a).
 
 
A-4

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means any or all of the following and all rights,
arising out of or associated therewith: (a) all patents and applications
therefor and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof; (b) all inventions (whether
patentable or not), invention disclosures, improvements, proprietary
information, know-how, technology, technical data and customer lists, and all
documentation relating to any of the foregoing; (c) all copyrights, copyright
registrations and applications therefor, and all other rights corresponding
thereto; (d) all industrial designs and any registrations and applications
therefor; (e) all internet uniform resource locators, domain names, trade names,
logos, slogans, designs, common law trademarks and service marks, trademark and
service mark registrations and applications therefor; (f) all Software,
databases and data collections and all rights therein; (g) all moral and
economic rights of authors and inventors, however denominated; and (h) any
similar or equivalent rights to any of the foregoing.
 
“IRS” has the meaning set forth in Section 2.17(b).
 
“Knowledge.”  An individual shall be deemed to have “Knowledge” of a particular
fact or other matter if:
 
(a)           such individual is actually aware of such fact or other matter; or
 
(b)           such individual would have had knowledge of such fact following a
reasonable investigation, if under the circumstances a reasonable person would
have determined such investigation was required or appropriate in the normal
course of fulfillment of such individual’s duties.
 
The Company shall be deemed to have “Knowledge” of a particular fact or other
matter if any of Kenna Sellers, Jeffrey Smoak and Rich Coomes, as applicable,
has Knowledge of such fact or other matter.
 
“Labor Laws” means all Laws governing or concerning labor relations, unions and
collective bargaining, conditions of employment, employee classification,
employment discrimination and harassment, wages, hours or occupational safety
and health, including ERISA, the United States Immigration Reform and Control
Act of 1986, the United States National Labor Relations Act, the United States
Civil Rights Acts of 1866 and 1964, the United States Equal Pay Act, the United
States Americans with Disabilities Act, the United States Age Discrimination in
Employment Act, FMLA, WARN, the Occupational Safety and Health Act of 1970, the
United States Davis Bacon Act, the United States Walsh-Healy Act, the United
States Service Contract Act, United States Executive Order 11246, the United
States Fair Labor Standards Act and the United States Rehabilitation Act of
1973.
 
“Law” means any federal, state, local, municipal, foreign or international,
multinational other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.
 
 
A-5

--------------------------------------------------------------------------------

 
 
“Leased Real Property” means the parcels of real property of which the Company
is the lessee or sublessee (together with all fixtures and improvements
thereon).
 
“Leases” has the meaning set forth in Section 2.11(b).
 
“Legal Proceeding” means any ongoing or threatened action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.
 
“Losses” means any and all claims, liabilities, obligations, damages, losses,
penalties, fines, judgments, costs and expenses (including amounts paid in
settlement, costs of investigation and attorney’s fees and expenses), whenever
arising or incurred, and whether arising out of a third party claim.
 
“Material Adverse Effect” means any state of facts, change, event, effect,
occurrence or circumstance that, individually or in the aggregate (considered
together with all other state of facts, change, event, effect, occurrence or
circumstance) has, has had or could reasonably be expected to have or give rise
to a material adverse effect on (a) the business, financial condition,
prospects, capitalization, assets, liabilities, operations or financial
performance of any of the Company, (b) the ability of the Company or a
Shareholder to consummate the transactions contemplated by this Agreement or to
perform any of its obligations under this Agreement prior to the Termination
Date, or (c) the Purchaser’s ability to vote, receive dividends with respect to
or otherwise exercise ownership rights with respect to the stock of the Company.
 
“Materials of Environmental Concern” means any chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products and any
other substances that are now or hereafter regulated by any Environmental Law or
that are otherwise a danger to health, reproduction or the environment.
 
“Net Book Value” means the total assets of the Company less total liabilities of
the Company less intangible assets of the Company, all calculated in accordance
with GAAP as reflected on the Net Book Value Schedule, provided that total
liabilities shall be adjusted to exclude up to $25,000 of legal costs for a
protest related to the Company’s AFCEE-ECOS contract.
 
“Net Book Value Deficit” means the amount by which the Net Book Value is less
than the Target Net Book Value.
 
“Net Book Value Schedule” means a statement of the total assets of the Company,
the total liabilities of the Company and total intangible assets of the Company
as of the close of business on the Closing Date.
 
“Net Book Value Surplus” means the amount by which the Net Book Value is greater
than the Target Net Book Value.
 
 
A-6

--------------------------------------------------------------------------------

 
 
“NLRB” means the United States National Labor Relations Board.
 
“Noncompete Period” means (i) the period beginning on the Closing Date and
continuing for a period of two years after the Closing Date or (ii) one year
following termination of employment with the Company as to any shareholder who
is an employee of the Company following the Closing.
 
“Notice of Claim” has the meaning set forth in Section 8.3(c).
 
“NQDC Plan” has the meaning set forth in Section 2.17(l).
 
“Order” means any decree, permanent injunction, order or similar action.
 
“OSHA” means the United States Occupational Safety and Health Administration.
 
“Payoff Letters” has the meaning set forth in Section 5.4(e).
 
“Permitted Encumbrance” means any (a) Encumbrance for Taxes not yet due and
payable (excluding Encumbrances arising under ERISA or the Code), (b)
Encumbrances of carriers, warehousemen, mechanics, materialmen and repairmen
incurred in the ordinary course of business consistent with past practice and
not yet delinquent and (c) in the case of the Leased Real Property, zoning,
building, or other restrictions, variances, covenants, rights of way,
encumbrances, easements and other minor irregularities in title, none of which,
individually or in the aggregate, (i) interfere in any material respect with the
present use of or occupancy of the affected parcel by the Company, (ii) have
more than an immaterial effect on the value thereof or its use, or (iii) would
impair the ability of such parcel to be sold for its present use.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, Governmental Body or other organization.
 
“Pre-Closing Tax Periods” has the meaning set forth in Section 4.11(a).
 
“Purchase Price” has the meaning set forth in Section 1.2.
 
“Purchaser” has the meaning set forth in Section Preamble.
 
“Purchaser Basket” has the meaning set forth in Section 8.5.
 
“Purchaser Cap” has the meaning set forth in Section 8.5.
 
“Purchaser Constituent Documents” means the certificate of incorporation and the
bylaws, including all amendments thereto, of the Purchaser.
 
“Purchaser Indemnified Parties” means the Purchaser and its Affiliates
(including the Company), their respective officers, directors, employees, agents
and representatives and the heirs, executors, successors and assigns of any of
the foregoing.
 
 
A-7

--------------------------------------------------------------------------------

 
 
“Purchaser Losses” has the meaning set forth in Section 8.1.
 
“Purchaser Related Agreement” means any certificate, agreement, document or
other instrument, other than this Agreement, to be executed and delivered by the
Purchaser in connection with the transactions contemplated hereby.
 
“Receivables” means the accounts receivable, notes receivable and other
receivables of any of the Company as of the close of business on the Closing
Date.
 
“Registered Intellectual Property” means all (a) patents and patent applications
(including provisional applications), (b) registered trademarks and service
marks, applications to register trademarks and service marks, intent-to-use
applications, or other registrations or applications related to trademarks and
service marks, (c) registered copyrights and applications for copyright
registration, (d) domain name registrations and (e) any other Intellectual
Property that is the subject of an application, certificate, filing,
registration or other document issued, filed with, or recorded with or by any
Governmental Body.
 
“Related Agreements” means the Purchaser Related Agreements and the Shareholder
Related Agreements.
 
“Related Party” means (a) each Shareholder, (b) each individual who is, or who
has at any time been, an officer or director of the Company, (c) each member of
the immediate family of each of the individuals referred to in clause (a) or (b)
above and (d) any trust or other Entity (other than the Company) in which any
one of the individuals referred to in clauses (a), (b) and (c) above holds (or
in which more than one of such individuals collectively hold), beneficially or
otherwise, a material voting, proprietary, equity or other financial interest.
 
“Release” means with respect to any Materials of Environmental Concern, any
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping or disposing into any surface or ground water,
drinking water supply, soil, surface or subsurface strata or medium or the
ambient air.
 
“Shareholder Disclosure Schedule” means the disclosure schedule (dated as of the
date of the Agreement) delivered to the Purchaser on behalf of Shareholders and
the Company on the date of this Agreement.
 
“Shareholder Indemnified Parties” means the Shareholders and their respective
heirs, executors, successors and assigns.
 
“Shareholder Related Agreement” means any certificate, agreement, document or
other instrument, other than this Agreement, to be executed and delivered by the
Company or a Shareholder in connection with the transactions contemplated
hereby.
 
“Shareholders” has the meaning set forth in the Preamble.
 
“Shares” has the meaning set forth in the Recitals.
 
 
A-8

--------------------------------------------------------------------------------

 
 
“Shareholder Losses” has the meaning set forth in Section 8.2.
 
“Software” means any computer software program, together with any error
corrections, updates, modifications, or enhancements thereto, in both
machine-readable form and human readable form, including all comments and any
procedural code.
 
“Straddle Tax Periods” has the meaning set forth in Section 4.1(b).
 
“Subsidiary.”  Any Entity shall be deemed to be a “Subsidiary” of another Person
if such Person directly or indirectly (a) has the power to direct the management
or policies of such Entity or (b) owns, beneficially or of record, (i) an amount
of voting securities or other interests in such Entity that is sufficient to
enable such Person to elect at least a majority of the members of such Entity’s
board of directors or other governing body, or (ii) at least 50% of the
outstanding equity or financial interests of such Entity.
 
“Target Net Book Value” means an amount equal to $1,232,260.
 
“Tax” means any (a) tax (including income, franchise, business, corporate,
capital, excise, gross receipts, ad valorem, property, sales, use, turnover,
value added, stamp and transfer taxes), deduction, withholding, levy, charge,
assessment, tariff, duty, impost, deficiency or other fee of any kind imposed by
any Governmental Body, (b) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Governmental Body in connection with any item
described in clause (a) or for failure to file any Tax Return, (c) any successor
or transferee liability in respect of any items described in clauses (a) and/or
(b) under Treasury Regulation 1502-6 (or any similar provision of state, local
or foreign Law) and (d) any amounts payable under any tax sharing agreement or
other contractual arrangement.
 
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax.
 
“Territory” means any jurisdiction in which the Business was operated by the
Company within the last five years.
 
“Third-Party Claim” has the meaning set forth in Section 8.3(a).
 
“Transaction Expenses” means the sum of all fees, costs and expenses (including
legal fees and accounting fees and including the amount of all special bonuses
and other amounts that may become payable to any officers of the Company or
other Persons in connection with the consummation of the transactions
contemplated by this Agreement) that are incurred by the Company for the benefit
of the Company or a Shareholder in connection with the transactions contemplated
by this Agreement.
 
 
A-9

--------------------------------------------------------------------------------

 
 
“Treasury Regulations” means the temporary and final income Tax regulations
promulgated under the Code.
 
“Unaudited Interim Balance Sheet” has the meaning set forth in Section 2.6(a).
 
“WARN” means the United States Worker Adjustment and Retraining Notification Act
and similar state Laws.
 
 
A-10